EXHIBIT 10.1













--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

--------------------------------------------------------------------------------







August 1, 2007

--------------------------------------------------------------------------------

1. DEFINITIONS AND MEANINGS 1 2. SALE AND PURCHASE 5 3. PURCHASE
PRICE/LIABILITIES 5 3.1    Amount of Purchase Price 5 3.2     Payment of
Purchase Price 6 4. EARNEST MONEY AND ESCROW AGENT 6 4.1     Earnest Money
Deposit 6 4.2     Application of Earnest Money 6 5. INSPECTIONS; TITLE AND
SURVEY EXAMINATION AND OBJECTIONS 6 5.1     Title Examination 6 5.2     Failure
to Correct Title Matters 7 5.3     Inspections 8 6. SELLER'S WARRANTIES,
COVENANTS AND REPRESENTATIONS 10 6.1     Title 10 6.2     Organization and
Authority 10 6.3     Conflicts 11 6.4     Condemnation 11 6.5     Litigation 11
6.6     Liabilities and Taxes 12 6.7     Service Contracts 12 6.8     Rent Roll
12 6.9     Foreign Ownership 12 6.10   Company's Business 12 6.11   Rental
Activity, Operations and Maintenance Prior to Closing 13 6.12   Good Faith 13
6.13   Survival of Representations 13 7. PURCHASER'S REPRESENTATIONS AND
WARRANTIES 13 7.1     Authority of Purchaser 13 7.2     No Bankruptcy or
Receivership 14 7.3     Survival of Representations 14 8. PROPERTY CONVEYED "AS
IS" 14 9. CLOSING 16 9.1     Closing Date 16

--------------------------------------------------------------------------------

9.2     Conveyances and Deliveries At Closing 16 9.3     Costs 17
9.4     Closing Adjustments and Prorations 18 9.5     Excluded Assets 19 10.
CASUALTY AND CONDEMNATION 19 10.1     Risk of Loss 19 10.2     Condemnation 19
10.3     Casualty Loss 20 11. BROKERS 20 12. DEFAULT AND INDEMNITY 21
12.1     Seller's Default 21 12.2     Purchaser's Default 21
12.3     Indemnities 21 13. SPECIAL CONDITIONS TO CLOSING 22 13.1     New
Management Agreement 22 13.2     ITT Lease 23 13.3     Estoppels and SNDAs 23
13.4     Expansions 23 13.5     NTS Center 23 13.6     NTS Lease 23 14. TIME OF
ESSENCE 24 15. GOVERNING LAW 24 16. NOTICES 24 17. ENTIRE AGREEMENT:
MODIFICATION 25 18. EXHIBITS 25 19. CAPTIONS 25 20. REFERENCES 25 21.
COUNTERPARTS 26 22. WAIVER 26 23. ASSIGNMENT 26 24. SUCCESSORS AND ASSIGNS 26
25. DATE FOR PERFORMANCE 26 26. SEVERABILITY 26

2

--------------------------------------------------------------------------------

27. LEGAL FEES AND COSTS TO PREVAILING PARTYTo Seller: To Seller: 26 28.
AUTHORITYTo Seller: To Seller: 26 29. CONFIDENTIALITY 26 30. SECTION 1031
EXCHANGE 27 31. ESCROW AGENT 27

3

--------------------------------------------------------------------------------


PURCHASE AND SALE AGREEMENT

        THIS PURCHASE AND SALE AGREEMENT is made and entered into as of the 1st
day of August, 2007, by and between (i) NTS REALTY HOLDINGS LIMITED PARTNERSHIP,
a Delaware limited partnership with principal office and place of business at
10172 Linn Station Road, Louisville, Kentucky 40223 (“Seller”) and (ii) ASCENT
PROPERTIES, LLC, a Kentucky limited liability company, with principal office and
place of business at 333 East Main Street, Suite 310, Louisville, Kentucky 40202
(“Purchaser”).


W I T N E S S E T H:

        WHEREAS, PB Office Properties, LLC, a Kentucky limited liability company
(the “Company”) owns certain real property, together with all buildings and
other improvements located thereon; and

        WHEREAS, Seller is the sole member of the Company and Seller owns one
hundred percent (100%) of the membership interests of the Company; and

        WHEREAS, Seller has offered to sell one hundred percent (100%) of the
membership interests in the Company to Purchaser pursuant to this Agreement; and

        WHEREAS, Purchaser has offered to purchase one hundred percent (100%) of
the membership interests in the Company from Seller; and

        WHEREAS, the parties desire to provide for said purchase and sale on the
terms and conditions hereinafter set forth.

        NOW, THEREFORE, for and in consideration of the foregoing premises, the
mutual covenants and agreements set forth herein and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

        1.     DEFINITIONS AND MEANINGS. In addition to any other terms whose
definitions are fixed and defined by this Agreement, each of the following
defined terms, when used in this Agreement with an initial capital letter, shall
have the meaning ascribed thereto by this Section 1:

        “Agreement” means this Purchase and Sale Agreement, together with all
exhibits attached hereto.

        “Closing” means the consummation of the purchase and sale contemplated
by this Agreement by the deliveries required under Section 9 hereof.

        “Closing Date” means the time and date, established under Subsection 9.1
hereof, when the purchase and sale contemplated by this Agreement is to be
consummated, as such date may be extended by mutual agreement of the parties or
pursuant to the provisions of this Agreement.

--------------------------------------------------------------------------------

        “Earnest Money” means the aggregate amount deposited by Purchaser as
provided in Subsection 4.1 hereof.

        “Escrow Agent” means LandAmerica/Commonwealth Land Title Insurance
Company in its capacity as escrow agent hereunder.

        “Execution Date” means the date on which this Agreement is duly executed
and delivered by Seller and Purchaser (which execution and delivery may be
accomplished by means of facsimile or PDF signatures); such date shall be
inserted in the preamble on the first page of this Agreement.

        “Governmental Authorities” means the United States, the Commonwealth of
Kentucky and any political subdivision thereof, and any and all agencies,
departments, commissions, boards, bureaus, bodies, councils, offices,
authorities or instrumentality of any of them, of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

        “Inspection Date” means 5:00 p.m. Eastern Daylight Time on that date
which is forty-five (45) days from and after the Execution Date.

        “Inspection Period” means the period of time after the Execution Date
(i.e., excluding the Execution Date) through and including the Inspection Date.

        “Insurable Title” means such title as is sufficient for the issuer of
the Title Commitment, to issue its binding commitment to insure good and
marketable fee simple title to the Real Estate following the Closing in the name
of the Company with a title insurance policy issued by said company in an ALTA
(Form B) form of owner’s title insurance for the aggregate amount of the
Purchase Price, subject only to the Permitted Exceptions (as such term is
hereinafter defined).

        “Legal Requirement” means any applicable federal state, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty.

        “Liability” means any liability (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

        “Litigation Costs” means costs, charges and expenses, including, without
limitation, attorneys’, accountants’, and expert witness fees, actually incurred
in the investigation, defense or prosecution of or other involvement in any
Proceeding and any appeal therefrom, the cost of appeal, attachment and similar
bonds, and the cost of establishing a right to indemnification under this
Agreement.

        “Management Company” means the person or entity which provides on-site
property management and leasing services for the Property. The Management
Company, as of the Execution Date, is NTS Development Company, an affiliate of
Seller.

2

--------------------------------------------------------------------------------

        “Membership Interests” means one hundred percent (100%) of the interest
of Seller in the Company, and includes (i) all management, voting and consensual
rights, rights of approval, and rights to information, (ii) rights, duties and
obligations as a member under the Operating Agreement, (iii) rights of a member
in distributions (liquidating or otherwise) and allocations of the profit,
losses, gains, deductions and credits of the Company and items thereof, and (iv)
the entire interest of a member in the capital and profits of the Company
accruing subsequent to Closing.

        “Occupational Safety and Health Law” means any Legal Requirement
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards, and any program, whether government or
private (including those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.

        “Operating Agreement” means the Operating Agreement for the Company
dated as of June 13, 2007.

        “Permitted Exceptions” means taxes not yet due and payable, and any
Title Matters to which Purchaser fails to object or to which Purchaser waives
any objection pursuant to Section 5 hereof.

        “Proceeding” means any threatened, pending or completed action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative (including, without limitation, an action by or in the right of
Seller or Purchaser), and whether formal or informal.

      “Property” means collectively:

                                        (a)     Those certain tracts or parcels
of real property located in Jefferson County, Kentucky, together with all
buildings, structures and other improvements of any and every nature located
thereon, including, without limitation, those certain office buildings commonly
known as:

  Atrium Center located at 10400 Linn Station Road, Louisville, Kentucky,
containing approximately 104,234 rentable square feet of space;


  Blankenbaker Business Center I located at 11405 Bluegrass Parkway, Louisville,
Kentucky, containing approximately 160,689 rentable square feet of space;


  Blankenbaker Business Center II located at 11403 Bluegrass Parkway,
Louisville, Kentucky, containing approximately 77,736 rentable square feet of
space;


  1901 Campus Place located in Louisville, Kentucky, containing approximately
93,293 rentable square feet of space;


  NTS Center located at 10172 Linn Station Road, Louisville, Kentucky,
containing approximately 116,500 rentable square feet of space.


3

--------------------------------------------------------------------------------

  Plainview Center located at 10401 Linn Station Road, Louisville, Kentucky,
containing approximately 96,840 rentable square feet of space;


  Plainview Point I & II (and adjacent parking lot) located at 10507 Timberwood
Circle, Louisville, Kentucky, containing approximately 57,281 rentable square
feet of space;


  Plainview Point III located at 10503 Timberwood Circle, Louisville, Kentucky,
containing approximately 61,680 rentable square feet of space; and


        All of the above being more particularly described in the legal
descriptions attached hereto and incorporated herein by reference in Exhibits
A-1 through A-8, respectively, together with all rights, rights-of-way,
easements, and appurtenances thereto, if any, and all right, title and interest
of the Company or Seller in and to all public and private ways abutting,
adjoining or traversing such property (this portion of the Property is sometimes
separately referred to as the “Real Estate”).

                                        (b)     All furniture, furnishings,
fixtures, equipment, heating, ventilation and air conditioning systems and
facilities used to provide any utility services, parking services, or other
services and other articles of tangible personal property now or hereafter
attached to or used in connection with the operation and maintenance of the
Property, but excluding fixtures or other personal property owned by tenants of
the Property (this portion of the Property is sometimes separately referred to
as the “Personal Property”).

                                        (c)     All tenant leases, amendments,
renewals, lease guaranties, side letter agreements, assignments, subleases,
licenses and other records pertaining to the use and operation of the Property
as shown on the rent roll attached hereto as Exhibit D (this portion of the
Property is sometimes separately referred to as the “Tenant Leases”).

                                        (d)     All building and site plans,
construction specifications, as-built plans, grading plans, design documents,
drawings, engineering and architectural plans and any transferable licenses,
permits, warranties or guarantees concerning the construction, use, development
and operation of all or any part of the Property (collectively, the “Property
Documents”) and similar items pertaining to the Property.

                                        (e)     All trade names relating to the
Property (except for “NTS” or any name containing “NTS”; provided, the name “NTS
Center” shall not be transferred but Seller shall allow Purchaser to use such
designation on NTS Center for so long as Seller (or its affiliates) remain a
tenant in NTS Center), and all goodwill associated with the Property.

        “Purchase Price” means the amount which Purchaser shall pay to
consummate the purchase and sale of the Property, as provided in Section 3 of
this Agreement.

        “Purchaser” means Ascent Properties, LLC, a Kentucky limited liability
company.

        “Seller’s Knowledge” means the actual knowledge of Brian F. Lavin,
Gregory A. Wells, or Bryan R. Russell, executive officers of Seller.

4

--------------------------------------------------------------------------------

        “Service Contract” means any assignable written contract relating to the
operation and maintenance of the Property, other than a Tenant Lease, to which
the Seller or Management Company is a party with respect to the management, use,
maintenance, or operation of the Property.

        “Survey” means the survey of the Property described in Subsection 5.1.1
hereof and prepared by a land surveyor or engineer registered in the
Commonwealth of Kentucky.

        “Tax” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add on minimum, estimated or other tax
of any kind whatsoever including any interest, penalty or addition thereto,
whether disputed or not.

        “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes including any schedule or
attachment thereto, and including any amendment thereof.

        “Title Commitment” means a current title insurance commitment issued by
the Title Insurer containing the express commitment of the Title Insurer to
issue, at the minimum promulgated rate, owner’s and mortgagee’s title policies
insuring title to the Property.

        “Title Insurer” means LandAmerica/Commonwealth Land Title Insurance
Company, with the Title Commitment and Policy to be issued by and through its
Agent, Linn Station Title Agency, Inc.

        “Title Matter” and “Title Matters” mean any deeds of trust, mortgages,
liens, financing statements, security interests, easements, leases, restrictive
covenants, agreements, options, claims, clouds, encroachments, rights, taxes,
assessments, mechanics’ or materialmen’s liens (inchoate or perfected), liens
for federal or state income, estate or inheritance taxes and other encumbrances
of any nature whatsoever, whether existing of record or otherwise, together with
any and all matters of any kind or description, including, without limitation,
matters of survey and any litigation or other proceedings affecting the Property
or the Company and which affects title to the Property, or the ability, right,
power and authority of Seller to convey fee simple, good and marketable and
Insurable Title to the Property.

        2.    SALE AND PURCHASE. Seller agrees to sell the Membership Interests
to Purchaser on the terms and conditions contained in this Agreement, and
Purchaser agrees to purchase the Membership Interests from Seller on the terms
and conditions contained in this Agreement.

        3.    PURCHASE PRICE/LIABILITIES.

    3.1    Amount of Purchase Price. Subject to the adjustments set forth in
this Agreement, the Purchase Price for the Membership Interests shall be
Sixty-Six Million Five Hundred Fifty Thousand Dollars ($66,550,000).

5

--------------------------------------------------------------------------------

    3.2    Payment of Purchase Price. At the Closing, Purchaser will pay the
Purchase Price as adjusted pursuant to this Agreement, to Seller in cash at
Closing by wire transfer on the Closing Date to an account designated by Seller.

        4.    EARNEST MONEY AND ESCROW AGENT.

    4.1     Earnest Money Deposit.

                        4.1.1     Within three (3) business days after the
Execution Date, Purchaser shall deposit, by wire transfer, the sum of One
Hundred Twenty Thousand Dollars ($120,000.00) with Escrow Agent as the initial
deposit of Earnest Money (the “Initial Deposit”). In the event that Purchaser
has not deposited the Initial Deposit with the Escrow Agent on or before three
(3) business days after the Execution Date, this Agreement shall be, and become
terminated, null, void and of no further effect and neither party shall have
further rights, duties, liabilities or obligations pursuant to this Agreement.

                        4.1.2     On or before three (3) business days following
the Inspection Date, unless the Purchaser has terminated this Agreement pursuant
to the provisions of Section 5 hereof, Purchaser shall deposit, by wire
transfer, the further sum of Six Hundred Thousand Dollars ($600,000.00) with
Escrow Agent as an additional deposit of Earnest Money (the “Additional
Deposit”).

                        4.1.3     Upon expiration of the Inspection Date, the
Initial Deposit and the Additional Deposit shall become non-refundable to
Purchaser (unless Seller shall default hereunder), but the Initial Deposit, the
Additional Deposit, and all interest earned thereon shall be applicable to the
Purchase Price at Closing.

                        4.1.4     As received, Escrow Agent will promptly invest
the Earnest Money and disburse same in accordance with the terms, conditions and
provisions of this Agreement. Escrow Agent shall deposit the Earnest Money in a
federally insured interest bearing account. Interest and income earned thereon
(“Escrow Earnings”) shall be the sole property of Purchaser regardless of
whether the transactions contemplated hereby are closed or consummated, unless
the Earnest Money is paid to Seller as a part of the liquidated damages provided
for in Section 12. The Earnest Money, together with the Escrow Earnings,
constitute the entire amount of the liquidated damages which are contemplated by
said Section 12.

    4.2    Application of Earnest Money. Unless this Agreement has previously
been terminated in accordance with the provisions hereof, Escrow Agent will
tender the Earnest Money to Seller on the Closing Date, and the Earnest Money
will be applied and credited in reduction of the Purchase Price.

        5.    INSPECTIONS; TITLE AND SURVEY EXAMINATION AND OBJECTIONS.

    5.1     Title Examination.

                        5.1.1     Within twenty (20) days after the Execution
Date (the “Title Inspection Date”), Seller shall have obtained from the Title
Insurer and shall have delivered to Purchaser, at Purchaser’s sole cost and
expense, a current Title Commitment, subject to those certain existing

6

--------------------------------------------------------------------------------

exceptions listed on Exhibit B (the “Existing Exceptions”), and accompanied by
legible copies of all documents referred to in Schedule B-2 of the Title
Commitment. The cost of the Title Commitment in the amount of approximately
$2,000, and the cost of the subsequent title insurance policy issued pursuant
thereto in the approximate amount of $50,000, are hereby approved by Purchaser.
Such commitment must reveal title of the Property in the Company and be subject
only to such matters as may be acceptable to Purchaser, in its commercially
reasonable determination. Within twenty-five (25) days after the Execution Date,
Seller shall have obtained and delivered to Purchaser, at Purchaser’s sole cost
and expense (the cost of the Survey in the amount of approximately $24,000 is
hereby approved by Purchaser), a current ALTA/ACSM survey of the Property in
form and content acceptable to Purchaser and Title Insurer so as to permit the
Title Insurer to remove the standard exceptions including the survey exception
from the owner’s and mortgagee’s title policies (the “Survey”). On or before the
tenth (10th) day following the Title Inspection Date, (“Title Notice Date”)
Purchaser will give notice to Seller of any objections (“Title Objections”) to
Title Matters which are revealed by the Title Commitment or Purchaser’s UCC
searches or are disclosed by the Survey. Seller shall notify Purchaser in
writing prior to the Inspection Date whether Seller has removed, corrected or
insured over or will, by Closing, remove, correct, or insure over each Title
Objection. Seller covenants and agrees to pay in full and satisfy the existing
mortgage loans encumbering the Property at Closing from the proceeds thereof,
including, without limitation, the payment by Seller of any and all costs,
expenses or prepayment premiums or penalties associated therewith.

                        5.1.2     On the Closing Date, Purchaser will be issued
a marked-up Title Commitment, in an amount equal to the Purchase Price. The
Title Commitment must reveal Insurable Title in Company as of the date of
Closing, and be subject only to the Permitted Exceptions.

    5.2     Failure to Correct Title Matters.

                        5.2.1    (a)     In the event Purchaser has given timely
notice of Title Objections pursuant to Subparagraph 5.1.1 (that is, on or before
the Title Notice Date) and does not give notice of its election to terminate
this Agreement pursuant to Subsection 5.3.5 hereof, Seller will, in good faith,
diligently endeavor to satisfy, correct or insure over, at Seller’ expense, on
or before the Closing Date, all Title Matters which are the subject of a Title
Objection.

                                    (b)     If Seller reasonably determines that
after good faith effort the Title Matters which are subject to Title Objections
made pursuant to Subparagraph 5.1.1 will not or cannot be satisfied, corrected
or insured over within the constraints of Subparagraph 5.1.2(a), Seller shall so
notify Purchaser, whereupon Purchaser at its election may either (i) terminate
this Agreement and receive a complete refund of all of the Earnest Money,
together with all interest accrued thereon, or (ii) waive the Title Objections
made pursuant to Subparagraph 5.1.1 (which shall then become Permitted
Exceptions) and proceed to close the transaction in accordance with the terms of
this Agreement.

                        5.2.2     In the event Purchaser does not terminate this
Agreement pursuant to Paragraph 5.2.1 and Seller fails or refuses to satisfy,
correct or insure over, at its sole cost and expense on or before the Closing
Date, any Title Matter which is the subject of a Title Objection

7

--------------------------------------------------------------------------------

which first appears after the Inspection Period, Purchaser will by written
notice to Seller elect one (1) of the following:

                        (a)     To extend the Closing Date for a period not to
exceed thirty (30) days to allow Seller to satisfy, correct or insure over any
Title Matter, and if not satisfied, corrected or insured over prior to the
expiration of such thirty (30) day extension, to enforce its rights for a breach
of this Agreement pursuant to Section 12 hereof; or

                        (b)     To waive such Title Objection, which shall then
be a Permitted Exception, and to close the transaction in accordance with the
terms of this Agreement; or

                        (c)     To terminate this Agreement and to receive a
complete refund of all the Earnest Money.

    5.3     Inspections.

                        5.3.1    Inspection Period. Seller shall permit
Purchaser and its authorized agents and representatives to enter upon the Real
Estate at all reasonable times and during normal business hours to inspect and
conduct any tests Purchaser deems reasonably necessary in connection with its
inspection of the Property. In the event Purchaser desires to conduct any
intrusive or destructive testing, such tests shall be conducted only upon
request for approval in writing to Seller, which approval shall not be
unreasonably withheld, conditioned or delayed. Purchaser shall notify Seller,
orally or in writing, of its intention, or the intention of its agents or
representatives, to enter the Real Estate at least 24 hours prior to such
intended entry (and 48 hours with respect to tenanted portions of the Property).
Purchaser shall bear the cost of all its inspections and tests. It is understood
that Purchaser may conduct, among other tests and studies, an environmental
audit, physical tests and inspections, and reasonable and appropriate testing
and evaluation of the improvements located on the Real Estate and all structural
components therein. Purchaser also intends to review existing environmental
reports and studies, any assessments, special or otherwise, and statements,
zoning and land use, ad valorem and personal property tax bills, notices or
correspondence from governmental entities with respect to the Property, and
books and records, files, leases and related items relating specifically to the
Property (collectively, with the other items previously sent to Purchaser the
“Documents”).

                        5.3.2    Return of Documents. Purchaser shall return all
of the Documents and a copy of any environmental, structural or engineering
studies, or reports or test results obtained by Purchaser in connection with its
inspection of the Property, promptly after such time as this Agreement is
terminated for any reason permitted under the Agreement. This obligation shall
survive the termination hereof.

                        5.3.3    No Representation or Warranty by Seller.
Purchaser hereby acknowledges that, except as specifically set forth herein,
Seller has not and does not make any warranty or representation regarding the
truth, accuracy or completeness of Documents or the sources thereof. Seller has
not undertaken any independent investigation as to the truth, accuracy or
completeness of the Documents and is providing the Documents solely as an
accommodation to Purchaser.

8

--------------------------------------------------------------------------------

                        5.3.4    Purchaser’s Responsibilities and
Indemnification. In conducting any inspections, investigations or tests of the
Property and/or Documents, Purchaser and its agents and representatives shall:
(i) not unreasonably disturb any of the tenants or unreasonably interfere with
their use of the Property pursuant to their respective Tenant Leases, and shall
not contact or interview any tenants prior to the expiration of the Inspection
Period; (ii) not unreasonably interfere with the operation and maintenance of
the Property; (iii) not damage any part of the Property or any personal property
owned or held by any tenant or third party; (iv) not injure or otherwise cause
bodily harm to Seller or its agents, guests, invitees, contractors or employees
or any tenant or their guests or invitees; (v) obtain and maintain, and cause
each of its consultants to obtain, a policy of comprehensive general liability
(occurrence) insurance with limits of not less than One Million Dollars
($1,000,000) combined single limit for personal injury and property damage
covering any accident arising in connection with the presence of Purchaser, its
agents and/or representatives on the Property and shall deliver certificates of
insurance verifying such coverage to Seller, naming Seller as an additional
insured, and issued by an insurance company reasonably acceptable to Seller,
prior to entry upon the Property; (vi) promptly pay at Closing or otherwise when
due, the costs of all tests, investigations and examinations done with regard to
the Property; (vii) not permit any liens to attach to the Real Estate by reason
of the exercise of its rights hereunder (and if any attached to promptly to pay
off such liens); (viii) fully restore the Real Estate and the Improvements
located thereon to the condition in which same was found before any inspection
or tests were undertaken; (ix) not reveal or disclose any information obtained
during the Inspection Period concerning the Property and the Documents to anyone
outside Purchaser’s organization and Purchaser’s investors, and their respective
attorneys, accountants and consultants engaged for the purpose of this
transaction, except as required by law; and (x) return to Seller the Documents
in accordance with Section 5.3.2 hereof. Purchaser hereby indemnifies and holds
Seller harmless from and against any and all liens, claims, causes of action,
loss, damages, liabilities and expenses (including reasonable attorney’s fees)
arising out of Purchaser’s inspections or tests permitted hereunder or any
violation of the provisions of this Section 5.3. Notwithstanding any provision
of this Agreement, no termination hereof shall terminate Purchaser’s obligations
pursuant to this Section 5.3 and the limitation of damages set forth in this
Agreement shall not be applicable to any cause of action arising pursuant to
this Section 5.3.

                        5.3.5    Right of Termination. If, during the period
commencing on the Execution Date and ending at 5:00 p.m. Eastern Daylight Time
on the Inspection Date, Purchaser shall for any reason in Purchaser’s sole
discretion, judgment and opinion, be dissatisfied with any aspect of the
Property for any reason whatsoever, Purchaser shall be entitled, as its sole
remedy, to terminate to this Agreement by giving written notice thereof to
Seller prior to the expiration of the Inspection Period. Upon any such
termination, neither Seller nor Purchaser shall have any further obligations or
liabilities to the other hereunder, except as expressly provided herein, and the
entire Earnest Money and all interest earned thereon shall be returned to
Purchaser. In the event Purchaser does not elect to terminate this Agreement in
accordance with this Section 5.3.5, then the Initial Deposit shall be
non-refundable except as otherwise provided herein, and Purchaser shall be
obligated to deliver to the Escrow Agent the Additional Deposit on or before the
third (3rd) business day after the Inspection Date, which Additional Deposit
shall become a part of the Earnest Money and shall be non-refundable to
Purchaser except as expressly provided herein. Failure by Purchaser to give a
termination notice as set forth above shall be deemed a waiver by Purchaser of
any breach by Seller of any covenant, representation or warranty of

9

--------------------------------------------------------------------------------

Seller hereunder which was disclosed during Purchaser’s Inspection Period or of
which Purchaser has knowledge as of the expiration of the Inspection Period and
Purchaser shall be obligated to Close on the transaction.

        6.    SELLER’S WARRANTIES, COVENANTS AND REPRESENTATIONS. As an
inducement to Purchaser to enter into this Agreement and to purchase the
Membership Interests, Seller warrants, represents and covenants to Purchaser, as
follows:

        6.1     Title.

                        6.1.1     At the Closing, the Company shall hold good
and marketable fee simple title to all of the Property, free and clear of all
liens, security interests, encumbrances or other restrictions, except for the
Permitted Exceptions.

                        6.1.2     The Membership Interests to be sold and
transferred to Purchaser pursuant to this Agreement represent one hundred
percent (100%) of the Company’s issued and outstanding Membership Interests. As
of Closing, there will be no members of the Company other than Seller. At
Closing, Seller shall hold and shall transfer to Purchaser good title to the
Membership Interests, free and clear of any restrictions on transfer, assignment
or sale (other than restrictions under the Securities Act of 1933, any state
securities laws and the Operating Agreement), liens, encumbrances, exceptions,
taxes, security interests, options, warrants, purchase rights, contracts,
commitments, equities, claims, liabilities, covenants, agreements and demands.
Upon the transfer of the Membership Interests, Purchaser shall hold 100% of the
Company’s issued and outstanding equity securities. Seller is not, and at
Closing will not be, party to any voting trust, proxy, or other agreement or
understanding with respect to the Membership Interests other than the Operating
Agreement. Except as set forth in the Operating Agreement, there are no
agreements, obligations, promises or understandings relating to the issuance,
sale or transfer of any Membership Interests.

        6.2     Organization and Authority.

                        6.2.1     Seller: (i) is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is qualified to do business in all states where it is required to
be qualified; (ii) is duly bound by the actions and execution hereof by the
authorized signatory who has executed this Agreement for and on behalf of
Seller; and (iii) has the right, authority and power to enter into this
Agreement and to consummate the transactions contemplated herein, including,
without limitation, the right, power and authority to transfer the Membership
Interests in accordance with and subject to the terms and conditions of this
Agreement, and to convey all of Seller’s right, title and interest in and to the
Property, if any, in accordance with and subject to the terms and conditions of
this Agreement.

                        6.2.2     The Company is a limited liability company
duly organized and validly existing and in good standing of the laws of the
Commonwealth of Kentucky. The Company has full power and authority and all
licenses, permits and authorizations necessary to carry on the business in which
it is engaged and to own and use the Property in the manner in which it is owned
and used as of the date of this Agreement. Seller has delivered to Purchaser
true, correct and complete copies of the Operating Agreement of the Company, and
its Certificate of

10

--------------------------------------------------------------------------------

Organization. Seller shall not make or permit any modification of or amendment
to the Operating Agreement or the Certificate of Organization after the
Execution Date until the Closing Date without Purchaser’s prior written consent.

                        6.2.3     All documents executed by Seller which are to
be delivered to Purchaser at the Closing are, or at the time of Closing will be,
duly authorized, executed and delivered by Seller; are, or at the time of
Closing will be, legal, valid and binding obligations enforceable in accordance
with their respective terms (subject only to applicable bankruptcy,
reorganization, insolvency, moratorium or other similar laws of general
application from time to time in effect relating to or affecting the enforcement
of creditor’s rights); are, and at the time of Closing will be, sufficient to
convey title to any real or personal property (if, or to the extent, they
purport to do so); and, at the time of Closing will not violate any provisions
of any agreement or judicial order to which Seller or the Company is a party or
to which Seller or the Company or the Property is subject.

        6.3    Conflicts. The execution and entry into this Agreement, the
execution and delivery of the documents and instruments to be executed and
delivered by Seller on the Closing Date and the performance by Seller of
Seller’s duties and obligations under this Agreement and of all other acts
necessary and appropriate for the full consummation of the purchase and sale of
the Membership Interests as contemplated herein, are consistent with and not in
violation of any contract, agreement or other instrument to which Seller or the
Company is a party, or any judicial order or judgment of any nature by which
Seller or the Company is bound. On the Closing Date, all necessary and
appropriate action will have been taken by Seller authorizing and approving the
execution of and entry into this Agreement, the execution and delivery by Seller
of the documents and instruments to be executed by Seller on the Closing Date,
and the performance by Seller of Seller’s duties and obligations under this
Agreement and of all other acts necessary and appropriate for the consummation
of the sale of the Membership Interests as contemplated herein.

        6.4    Condemnation. The Company has received no notice of, nor to
Seller’s Knowledge is there pending, any Proceeding by any Governmental
Authority having the power of eminent domain, which might result in any part of
the Property being taken by condemnation or conveyed in lieu thereof. Seller
will, promptly upon receiving any such notice or learning of any Proceeding,
give Purchaser written notice thereof.

        6.5    Litigation. Except for routine rent collection matters arising
under Tenant Leases and other routine matters covered by insurance, there is no
Proceeding pending or, to Seller’s Knowledge, threatened by or against or
affecting the Company, the Property or the Membership Interests presently owned
by Seller which does or will involve or affect the Company, the title to the
Property or the operation thereof. Seller will, promptly upon receiving notice
of any such Proceeding, give Purchaser written notice thereof, and Purchaser
shall have the right to terminate this Agreement and receive a refund of the
Deposit and all interest earned thereon if Purchaser reasonably determines that
such Proceeding will materially and adversely interfere with the ability of the
Seller to fulfill its obligations under this Agreement.

11

--------------------------------------------------------------------------------

        6.6     Liabilities and Taxes.

                        6.6.1     Seller will pay or cause to be paid promptly
all ad valorem taxes and similar taxes and assessments, all sewer and water
charges and all other governmental charges levied or imposed upon or assessed
against the Property and due on or prior to the Closing Date, and will pay or
cause to be paid all expenses incurred in the use, occupancy and operation of
the Property on or prior to the Closing Date.

                        6.6.2     The Company has timely filed all Tax Returns
that it was required to file. All such Tax Returns were, to Seller’s Knowledge,
correct and complete in all material respects. To Seller’s Knowledge, all Taxes
owed by the Company (whether or not shown on any Tax Return) have been paid. All
Taxes (except ad valorem taxes and such similar taxes subject to proration
hereunder) which shall become due and payable by the Company after the date of
this Agreement but before the Closing Date shall be paid by the Company on or
before the Closing Date. All Tax Returns and tax information returns to be filed
after the date hereof but before the Closing Date by the Company shall be true,
complete and accurate. All Taxes which the Company is required by law to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid over to the proper governmental agencies.

                        6.6.3     The Company has no employees and has never had
any employees.

                        6.6.4     The Company has no liabilities or obligations
except as shown on the operating statements for the Property for the calendar
years 2005 and 2006, and year-to-date 2007, which have been delivered to
Purchaser.

                        6.6.5     The Company is not a guarantor or otherwise
liable for any Liability or obligation (including indebtedness) of any other
person.

        6.7    Service Contracts. To Seller’s Knowledge, the list of Service
Contracts set forth on Exhibit B is true, correct and complete in all material
respects. There is no union contract affecting the Property or the employees
thereof. The Management Agreement presently in effect will be terminated as to
the Property as of the Closing Date.

        6.8    Rent Roll. To Seller’s Knowledge, the information set forth on
the rent roll attached hereto as Exhibit C (the “Rent Roll”) is true and correct
in all material respects. At Closing, the Seller agrees to deliver a rent roll
certified in the same manner and dated as of the Closing Date.

        6.9    Foreign Ownership. Seller will provide at Closing, certificates
that Seller is not a “foreign person” as that term is defined in the U.S.
Internal Revenue Code of 1986, as amended, and the regulations promulgated
pursuant thereto.

        6.10    Company’s Business. The Company neither owns, leases (whether as
lessor or lessee) or operates, nor has ever owned, leased (whether as lessor or
lessee) or operated, any property other than the Property, and the Company
neither conducts, nor has ever conducted, any business other than its ownership
and operation of the Property.

12

--------------------------------------------------------------------------------

        6.11     Rental Activity, Operations and Maintenance Prior to Closing.

                        6.11.1     Except as otherwise specifically required by
this Section, the Company shall, and shall cause the Management Company, to
operate, maintain and lease the Property from and after the Execution Date until
Closing in a commercially reasonable manner in accordance with Seller’s ordinary
course of business.

                        6.11.2     After the expiration of the Inspection Period
and prior to Closing, the Company shall not, and shall cause the Management
Company not to, without the prior written consent of Purchaser (which shall not
be unreasonably withheld, conditioned or delayed): (i) enter into any new
service contracts having a term longer than thirty (30) days or extending beyond
the Closing Date, or (ii) alter or amend any existing Service Contract. Between
the Inspection Date and the Closing Date, except as specifically provided for in
this Agreement, no existing Tenant Lease shall be materially modified or
terminated (except those existing Tenant Leases which will expire in accordance
with their respective terms) unless approved in writing by Purchaser, which
approval shall not be unreasonably withheld, delayed or conditioned. If
Purchaser fails to notify Seller that it is refusing to approve any proposed
action within five (5) days after Seller requests its consent (which request
must be accompanied by a copy of the Service Contract or lease in question and
an explanation of the recommended action), Purchaser shall be deemed to have
given its consent. If Purchaser refuses its consent to any amendment to or
extension of a Service Contract, the Company may contract for such service or
goods to be performed or provided only up to the date of Closing.
Notwithstanding the foregoing, Seller and/or Company may, without prior approval
by Purchaser, perform or hire others to perform any and all emergency repairs or
services immediately necessary for the preservation and safety of the Property
or its tenants, or to avoid the suspension of any substantial and important
service to the Property.

        6.12    Good Faith. Seller will not knowingly cause or permit any action
to be taken by Seller or the Company which will cause any of the
representations, warranties or covenants contained in this Agreement to be
untrue as of the Closing Date. In the event that Seller becomes aware prior to
Closing, that any of the representations or warranties contained in this
Agreement are untrue or have become untrue, Seller shall promptly notify
Purchaser thereof. In the event Purchaser becomes aware prior to Closing that
any of the representations or warranties are untrue or misleading or have become
untrue or misleading, it shall promptly notify Seller.

        6.13    Survival of Representations. All of the representations,
covenants, and warranties of Seller made in this Section 6 shall remain true and
correct in all respects as of the Closing Date. The representations, warranties
and covenants contained in this Section 6 shall survive Closing and the transfer
of title of the Membership Interests to Purchaser as contemplated hereunder for
a period of one hundred eighty (180) days after the Closing Date, but shall
thereafter be of no further force and effect whatsoever unless written notice of
breach was given to Seller by Purchaser prior to said date. Seller agrees to
indemnify and hold Purchaser harmless from and against any loss or damage
sustained by Purchaser as a result of a breach of any representation or warranty
made by Seller in Section 6.1.2 of this Agreement provided notice of such breach
is properly given to Seller within the survival period of one hundred eighty
(180) days after the Closing Date.

        7.    PURCHASER’S REPRESENTATIONS AND WARRANTIES.

13

--------------------------------------------------------------------------------

        7.1    Authority of Purchaser. Purchaser represents and warrants that
Purchaser is duly organized and validly existing under the laws of the
Commonwealth of Kentucky and has the full right, power and authority to enter
into this Agreement, and, at Closing, will have the full right, power and
authority to consummate the transactions provided for herein and Purchaser
agrees to provide such certificates, resolutions and other documents as evidence
thereof as may be reasonably requested by Seller and/or its counsel. Purchaser
represents and warrants to Seller that this Agreement and the agreements and
other documents to be executed by Purchaser at Closing pursuant to this
Agreement, when so executed and delivered, are and shall be legal, valid and
binding obligations of Purchaser and enforceable against Purchaser in accordance
with their respective terms. The execution and delivery of this Agreement and
the performance of the obligations of Purchaser hereunder are within its powers
and shall have been duly authorized by all necessary corporate or entity action
and no consent of any other person or entity to such execution, delivery and
performance is required.

        7.2    No Bankruptcy or Receivership. At no time on or before the
Closing Date shall any of the following have occurred with respect to the
Purchaser: (i) the commencement of a case under Title 11 of the United States
Bankruptcy Code, as now constituted or hereafter amended, or under any other
applicable federal or state bankruptcy law or similar law; (ii) the appointment
of a trustee or receiver of any property interests held by Purchaser; (iii) an
assignment for the benefit of creditors; (iv) an attachment, execution or other
judicial seizure of a substantial property interest; (v) the taking out of,
failure to take, or submission to any action indicating an inability to meet its
financial obligations as they accrue; or (vi) a dissolution or liquidation.

        7.3    Survival of Representations. The representations and warranties
of Purchaser set forth in this Section 7 shall survive Closing for a period of
one hundred eighty (180) days after the Closing Date, but shall thereafter be of
no further force and effect whatsoever unless written notice of breach was given
to Purchaser by Seller prior to said date. At Closing, Purchaser shall update
the representations and warranties set forth in this Section 7 and recertify the
same as of the Closing Date.

        8.    PROPERTY CONVEYED “AS IS”.

        NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IT IS
UNDERSTOOD AND AGREED THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER HAS NOT
MADE AND IS NOT NOW MAKING, AND SPECIFICALLY DISCLAIMS ANY AND ALL
REPRESENTATIONS, WARRANTIES AND GUARANTEES OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE WITH RESPECT TO THE PROPERTY.
PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON EITHER DIRECTLY OR
INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY OF ITS AGENTS,
REPRESENTATIVES OR EMPLOYEES OTHER THAN THOSE SET FORTH HEREIN OR IN OTHER
DOCUMENTS DELIVERED TO PURCHASER AT THE CLOSING AND ACKNOWLEDGES THAT NO SUCH
REPRESENTATIONS HAVE BEEN MADE EXCEPT AS SET FORTH HEREIN. PURCHASER REPRESENTS
THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL
ESTATE AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF
PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY. PURCHASER

14

--------------------------------------------------------------------------------

WILL CONDUCT SUCH INSPECTIONS AND INVESTIGATIONS OF THE PROPERTY IF PURCHASER
DEEMS NECESSARY, INCLUDING WITHOUT LIMITATION, THE PHYSICAL AND ENVIRONMENTAL
CONDITION THEREOF AND SHALL RELY UPON THE SAME. UPON CLOSING, PURCHASER SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED TO ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INSPECTIONS AND INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT UPON
CLOSING, PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS” WITH ALL FAULTS.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS,
WARRANTIES OR REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY BY
SELLER, ANY AGENT, REPRESENTATIVE OR EMPLOYEE OF SELLER OR ANY THIRD PARTY. THE
TERMS AND CONDITIONS OF THIS SECTION 8 SHALL EXPRESSLY SURVIVE THE CLOSING AND
NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS. SELLER IS NOT LIABLE OR
BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET
FORTH HEREIN. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE “AS
IS” NATURE OF THIS SALE AND ANY FAULTS OR LIABILITIES THAT MAY BE ASSOCIATED
WITH THE PROPERTY. PURCHASER HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET
FORTH IN THIS AGREEMENT WITH ITS COUNSEL AND UNDERSTANDS THE SIGNIFICANCE AND
EFFECT THEREOF. PURCHASER HEREBY WAIVES ANY RIGHT IT MAY HAVE AT LAW OR IN
EQUITY, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SEEK DAMAGES FROM SELLER IN
CONNECTION WITH THE CONDITION OF THE PROPERTY, PHYSICAL OR ENVIRONMENTAL,
INCLUDING ANY RIGHT OF CONTRIBUTION UNDER ANY ENVIRONMENTAL LAW. EFFECTIVE AS OF
THE CLOSING, PURCHASER SHALL BE DEEMED TO HAVE RELEASED SELLER AND ALL
AFFILIATES OF SELLER FROM ANY AND ALL CLAIMS WHICH PURCHASER OR ANY AGENT,
REPRESENTATIVE, AFFILIATE, EMPLOYEE, DIRECTOR, OFFICER, PARTNER, MEMBER,
SHAREHOLDER OR OTHER PERSON OR ENTITY ACTING ON PURCHASER’S BEHALF OF OR
OTHERWISE RELATED TO OR AFFILIATED WITH PURCHASER (EACH A “PURCHASER RELATED
PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OF OR THING IN
CONNECTION WITH THE PROPERTY, INCLUDING THE DOCUMENTS AND INFORMATION REFERRED
TO HEREIN, ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR
CONSTRUCTION OF ALL OR ANY PORTION OF THE PROPERTY AND ANY PHYSICAL OR
ENVIRONMENTAL CONDITIONS, AND PURCHASER SHALL NOT LOOK TO SELLER OR ANY
AFFILIATES OF SELLER IN CONNECTION WITH ANY OF THE FOREGOING FOR ANY REDRESS OR
RELIEF. THIS RELEASE SHALL BE GIVEN IN FULL FORCE AND EFFECT ACCORDING TO EACH
OF THE EXPRESS TERMS AND PROVISIONS HEREOF. AS USED IN THIS AGREEMENT, THE TERM
“ENVIRONMENTAL LAW” SHALL MEAN ANY FEDERAL, STATE AND/OR LOCAL STATUTE, CODE,
REGULATION, RULE, ORDINANCE, ORDER, STANDARD, PERMIT

15

--------------------------------------------------------------------------------

LICENSE, POLICY OR REQUIREMENT (INCLUDING CONSENT DECREES, JUDICIAL DECISIONS
AND ADMINISTRATIVE ORDERS) RELATING TO THE PROTECTION, PRESERVATION, REMEDIATION
OR CONSERVATION OF THE ENVIRONMENT OR WORKER HEALTH OR SAFETY, ALL AS AMENDED OR
RE-AUTHORIZED, OR AS HEREAFTER AMENDED OR RE-AUTHORIZED, INCLUDING WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT (“CERCLA”), 42 U.S.C. § 9601 ET. SEQ., THE RESOURCE CONSERVATION AND
RECOVERY ACT OF 1976 (“RCRA”), 42 U.S.C. § 6901 ET. SEQ., THE EMERGENCY PLANNING
AND COMMUNITY RIGHT TO KNOW ACT (“RIGHT TO KNOW ACT”), 42 U.S.C. § 11001 ET.
SEQ., THE CLEAN AIR ACT (“CAA”), 42 U.S.C. § 7401 ET. SEQ., THE FEDERAL WATER
POLLUTION CONTROL ACT (“CLEAN WATER ACT”), 33 U.S.C. § 1251 ET. SEQ., THE TOXIC
SUBSTANCES CONTROL ACT (“TSCA”), 15 U.S.C. § 2601 ET. SEQ., THE SAFE DRINKING
WATER ACT (“SAFE DRINKING WATER ACT”), 42 U.S.C. § 300(F) ET. SEQ., THE ATOMIC
ENERGY ACT (“AEA”), 42 U.S.C. § 2011 ET. SEQ., THE OCCUPATIONAL SAFETY AND
HEALTH ACT (“OSHA”), 29 U.S.C. § 651 ET. SEQ., AND THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (THE “TRANSPORTATION ACT”), 49 U.S.C. § 1801 ET. SEQ. AS USED
IN THIS AGREEMENT, “HAZARDOUS SUBSTANCES” MEANS (1) “HAZARDOUS SUBSTANCES”, AS
DEFINED BY CERCLA; (2) “HAZARDOUS WASTE” AS DEFINED BY RCRA; (3) ANY RADIOACTIVE
MATERIAL INCLUDING, WITHOUT LIMITATION, ANY SOURCE, SPECIAL NUCLEAR OR
BY-PRODUCT MATERIAL AS DEFINED BY AEA; (4) ASBESTOS IN ANY FORM OR CONDITION;
(5) POLYCHLORINATED BIPHENYLS; AND (6) ANY OTHER MATERIAL, SUBSTANCE OR WASTE TO
WHICH LIABILITY OR STANDARD CONDUCT MAY BE IMPOSED UNDER ANY ENVIRONMENTAL LAW.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE TERMS OF THIS
SECTION 8 SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED AND ANY TERMINATION OF
THIS AGREEMENT.

        9.    CLOSING.

        9.1    Closing Date. The Closing will be held at the offices of Seller
on or before sixty (60) days from and after the Inspection Date (the “Closing
Date”). In the event that Purchaser fails to designate the time and date for the
Closing, the Closing shall be held at 10:00 A.M., Eastern Standard Time, on the
Closing Date.

        9.2    Conveyances and Deliveries At Closing. On the Closing Date, the
following documents shall be delivered:

                        9.2.1     Seller will deliver to Purchaser and the Title
Insurer an affidavit to the effect that (i) to the best of Seller’s knowledge,
there are no parties in, or having any right or claim to, possession of the
Property, except tenants listed on the Rent Roll delivered pursuant to
Subsection 9.2.5, and subject to the Permitted Exceptions, and (ii) no
improvements or repairs have been made by, or for the account of or at the
instance of, the Company to or on the Property for which payment in full has not
been made or will be made from Closing proceeds.

16

--------------------------------------------------------------------------------

                        9.2.2     Seller will deliver to the Purchaser duly
executed Assignment documents representing all of the Membership Interests in
substantially the form attached hereto as Exhibit D.

                        9.2.3     Seller will assign or cause to be assigned and
transferred to the Company, by such assignments and transfers as may be
reasonably acceptable to Purchaser, all monies and sums deposited with and/or
paid to or held by any third party as tenant deposits and refundable fees,
including all security deposits required to be held by Seller under the terms of
any Tenant Leases or any applicable law.

                        9.2.4     Seller will deliver to Purchaser such duly
executed and acknowledged verified certificates, affidavits, consents and other
documents respecting the power and authority to perform the obligations
hereunder and as to the due authorization thereof by appropriate Seller
proceedings and as to the authority of persons acting for Seller.

                        9.2.5     Seller will deliver a certified Rent Roll
meeting the requirements of Subsection 6.8.

                        9.2.6     Seller will deliver an executed affidavit
satisfying the requirements of the foreign investors real property tax act
(“FIRPTA”).

                        9.2.7     Seller will deliver a certificate of Seller
representing that all warranties and representations made in Section 6 of this
Agreement are true and correct in all material respects as of the Closing Date.
Purchaser shall deliver a certificate of Purchaser representing that all
warranties and representations made in Section 7 of this Agreement are true and
correct as of the Closing Date.

                        9.2.8     Seller shall execute and deliver to Purchaser,
or cause the Company and Management Company to execute and deliver to Purchaser,
Notices to Tenants advising them of any changes in the payment of rent,
ownership, or operation of the Property.

                        9.2.9     Seller shall deliver possession of the
Property, including, without limitation, the originals of Tenant Leases, Service
Contracts, Documents and all keys in the possession of Seller.

                        9.2.10     Seller shall amend the Management Agreement
currently in effect between Seller and the Management Company to terminate the
Management Agreement as to the Property. The New Management Agreement (as such
term is defined herein) shall become effective as of the Closing Date.

                        9.2.11    Concurrently with Seller’s deliveries at the
Closing, Purchaser will pay to Seller the Purchase Price as provided in
Subsection 3.2 hereof.

        9.3    Costs. At the Closing, Seller and Purchaser will, respectively,
pay the following costs and expenses:

17

--------------------------------------------------------------------------------

                        9.3.1     Seller will pay (i) the fees and expenses of
Seller’s attorneys, (ii) costs of its Closing deliveries, and (iii) any other
costs and expenses actually incurred by Seller to comply with this Agreement.

                        9.3.2     Purchaser shall pay (i) the costs of the title
commitment and the title insurance premium for the policy to be issued to the
Company at Closing as described in Section 5.1.1, including the cost of any
endorsements; (ii) the costs and expenses of any survey as described in Section
5.1.1, (iii) the fees and expenses of Purchaser’s attorneys, and (iv) any
recording fees for any Closing documents to be recorded by Purchaser and any
other costs and expenses actually incurred by Purchaser to comply with this
Agreement.

        9.4     Closing Adjustments and Prorations.

                        9.4.1     At Closing, the Purchase Price will be
adjusted for the following adjustments and prorations as of 11:59 P.M. on the
Closing Date as if Purchaser were purchasing the Property rather than the
Membership Interests:

                                        (a)     Real and personal property ad
valorem taxes upon the Property shall be prorated as of the Closing Date based
on the available discount. If the amount of such taxes for the year in which the
Closing occurs cannot reasonably be determined, the apportionment shall be based
at Closing upon the amount of such taxes for the immediately preceding tax year.
Special assessments levied or pending and applicable to periods prior to Closing
shall be the responsibility of Seller, and for periods after the Closing shall
be the responsibility of Company. The provisions contained in this Subparagraph
shall survive the Closing.

                                        (b)     To the extent the same are not
payable by tenants as CAM or direct charges pursuant to Tenant Leases, utility
charges payable by the Company, including water and sewer charges, except that
where practicable, utility readings shall be taken on the day prior to Closing,
and Seller will pay the charges for utility services based on such reading.

                                        (c)     Income and expenses under the
Service Contracts.

                                        (d)     Rents, when, as and if collected
under the Tenant Leases, including all CAM accounts and any replacement reserves
or other amounts payable pursuant to the Tenant Leases. The first rents
collected after Closing from each tenant shall be successively applied to the
payment of (i) rents due and payable in the month in which Closing occurs; (ii)
rents due and payable in months preceding the month in which Closing occurred,
up to and including the month in which payment is made; (iii) rents due and
payable in the month in which payment is made; and (iv) rents due and payable in
months succeeding the month in which Closing occurs, other than applied above,
if any. Purchaser shall promptly remit to Seller its prorated share of any
delinquent rents paid to the Company after Closing, and Seller shall have the
right to pursue any remedies it may have against tenants to collect such
delinquent rents except for the right to terminate any such tenant’s lease.

                        (e)     All other expenses of operating or owning the
Property shall be apportioned as of the Closing Date, those paid or accruing
through the Closing Date being

18

--------------------------------------------------------------------------------

Seller’s responsibility and those accruing after the Closing Date being the
Company’s responsibility.

                        9.4.2     At Closing, the following credits will be
given:

                                        (a)     Purchaser shall receive a credit
for the aggregate amount of all security deposits collected by Seller under
Tenant Leases;

                                        (b)     Seller will receive a credit for
all other refundable deposits or credits, which are not refunded to Seller from
utilities, governmental agencies, or others relating to or arising from the
Property existing as of the Closing Date; and

                                        (c)     Seller shall receive a credit
for all unrestricted cash balances of the Company at Closing which are not the
subject of another proration or credit pursuant to this Agreement.

                        9.4.3     If the actual amount of taxes or utility
charges to be prorated pursuant to Subparagraphs 9.4.1 (a) and (b) is not known
as of such date because bills for the period in question have not been issued,
the proration at the Closing will be based on the most current and accurate
billing information available. Should such proration not be based on the actual
amount of the ad valorem tax assessments or utility charges for the period in
question and should such proration prove to be inaccurate upon receipt of the
actual assessments or bills for the Property, then either Seller or Purchaser
may demand at any time after the Closing Date a payment from the other party
correcting such malapportionment. Purchaser shall promptly provide Seller with a
copy of the actual tax or utility bills for the prorated period, if any prorated
adjustment is to be sought by Purchaser.

        10.    CASUALTY AND CONDEMNATION.

                        10.1    Risk of Loss. Until the purchase of the Property
has been consummated on the Closing Date, all risk of loss of, or damage to, or
destruction of, the Property (whether by fire, flood, tornado or other casualty,
or by the exercise of the power of eminent domain, or otherwise) shall belong to
and be borne by Seller. Seller shall promptly notify Purchaser in the event that
it becomes aware or receives any notice of any damage to or destruction of the
Property.

                        10.2    Condemnation. If prior to the Closing Date all
of the Property is taken by condemnation or eminent domain, this Agreement will
be automatically terminated, the Earnest Money, together with all interest
accrued thereon, will be returned to Purchaser, and thereupon this Agreement
will be null and void and of no further force or effect, and neither Purchaser
nor Seller will have any further rights, duties, liabilities and obligations to
the other by reason thereof. Seller shall promptly notify Purchaser in the event
Seller becomes aware or receives notice of any pending or threatened
condemnation of any portion of the Property. If prior to the Closing Date Seller
receives notice that less than all of the Property will be taken by condemnation
or eminent domain, if, in Seller’s reasonable judgment, the value of the
Property shall be materially and adversely affected, then Seller shall so notify
Purchaser and Purchaser may, at its option, terminate this Agreement, in which
event the Earnest Money, together with all interest accrued thereon, will be
returned to Purchaser and thereupon this Agreement will be null and void and of
no further force or effect and neither Purchaser nor Seller will have any
further rights, duties, liabilities and

19

--------------------------------------------------------------------------------

obligations to the other by reason thereof, except as to such obligations which
expressly survive. If this Agreement is not terminated, Purchaser will accept
title to the Property subject to the taking, in which event, at the Closing, the
proceeds of the award or payment will be retained by the Company and transferred
by Seller to Purchaser and any moneys theretofore received by Seller in
connection with such taking will be credited to Purchaser.

        10.3   Casualty Loss.

                        10.3.1     If, prior to the Closing Date, there is
damage to the Property by fire or other casualty (a “Casualty Loss”) whether or
not insured against by Seller or the Company under a property damage insurance
policy, Seller will promptly give Purchaser notice of such fact, and if the
estimated the cost of repair and restoration in the aggregate equals or exceeds
$2,000,000, Purchaser may elect to terminate this Agreement within five (5) days
after receiving written notice from Seller of the occurrence of such casualty.
If Purchaser so elects to terminate this Agreement, it will give Seller written
notice thereof, and the Earnest Money, together with all accrued interest
thereon, will be returned to Purchaser, and upon such return, this Agreement
will terminate and be null and void and of no further force or effect, and
neither Purchaser nor Seller will have any further rights, duties, liabilities
or obligations to the other, except pursuant to those provisions which expressly
survive.

                        10.3.2     If (i) (a) in the event of a Casualty Loss
described in Paragraph 10.3.1, Purchaser does not elect to terminate this
Agreement pursuant to Paragraph 10.3.1, or (b) prior to the Closing Date there
is a Casualty Loss which the Seller reasonably estimates would cost, in the
aggregate, less than $2,000,000 to repair and restore, and (ii) the Casualty
Loss is fully insured (as reasonably determined by Seller), then this Agreement
will not terminate, and Purchaser will proceed to the Closing and will pay the
full Purchase Price, and Seller shall cause to be delivered to the Company all
insurance proceeds payable as a result of such Casualty Loss plus an amount
equal to any deductible under the insurance policy. If all of the conditions of
clauses (i) and (ii) above are not met, the Earnest Money, together with any
Escrow Earnings, will be returned to Purchaser and this Agreement shall
terminate and be null and void and of no effect and neither Purchaser nor Seller
shall have any further rights or obligations hereunder, except for those which
expressly survive.

        11.    BROKERS. Purchaser represents and warrants that there is no
broker, finder or agent who is entitled to any commission or fee in connection
with this transaction, and Purchaser agrees to indemnify Seller and the Company
against any claims of, and liabilities to, any person or entity claiming through
Purchaser, or as a result of any dealing with Purchaser, or any agreement with
Purchaser, for brokerage commissions, finder’s fees or other remuneration
arising from this Agreement or the transactions contemplated by this Agreement.
Seller represents and warrants that there is no broker finder or agent who is
entitled to any commission or fee in connection with this transaction, and
Seller agrees to indemnify Purchaser and the Company against any claims of, and
liabilities to, any person or entity claiming through Seller, or as a result of
any dealing with Seller, or any agreement with Seller, for brokerage
commissions, finder’s fees or other remuneration arising from this Agreement or
the transactions contemplated by this Agreement.

        12.    DEFAULT AND INDEMNITY.

20

--------------------------------------------------------------------------------

        12.1    Seller’s Default.

                        12.1.1    (a)     If the sale and purchase of the
Membership Interests contemplated by this Agreement is not consummated on
account of a Seller’s default hereunder, at Purchaser’s option:

                                                        (i)     the Earnest
Money, together with all interest and other earnings thereon shall be refunded
to Purchaser; and

                                                        (ii)     Purchaser shall
have the right to seek specific performance of this Agreement. Provided, however
in the event that Seller wrongfully opposes, hinders or delays Purchaser’s
attempt to obtain specific performance, Seller shall reimburse Purchaser for all
costs actually incurred by Purchaser in connection with its inspections of the
Property, including but not limited to environmental reports, surveys,
engineering reports, and appraisals, up to an amount not to exceed $20,000.00.

                        12.1.2     If the sale and purchase of the Property
contemplated by this Agreement is consummated, no claim, demand, suit or cause
of action may be brought against Seller for or on account of the breach or
falsity of any of the representations or warranties contained in this Agreement
unless written notice setting forth generally the nature and basis of such
alleged breach or falsity is given at, or prior to, the end of the applicable
survival period set forth in Section 6.13.

        12.2    Purchaser’s Default. If the sale and purchase of the Membership
Interests contemplated by this Agreement is not consummated because of
Purchaser’s default, failure or refusal to perform hereunder, Seller shall be
entitled, as its sole and exclusive remedy hereunder, to payment of the Earnest
Money and any Escrow Earnings, as full and complete liquidated damages for such
default of Purchaser, the parties hereto acknowledging that it is impossible to
estimate more precisely the damages which might be suffered by Seller upon
Purchaser’s default. Seller’s receipt of the Earnest Money is intended not as a
penalty, but as full liquidated damages.

        12.3    Indemnities.

                        12.3.1     If and only if the Closing occurs, Seller
shall indemnify, defend and hold Purchaser harmless from and against any losses,
claims, damages, judgments, fines, penalties, settlement amounts, payments of
amounts demanded, and Litigation Costs incurred in connection with a Proceeding
(collectively “Losses”), arising out of or resulting from any or all of the
following: (i) breach of any representation or any warranty hereunder for which
a notice is properly given pursuant to Section 12.3.4 hereof prior to the end of
the one hundred eighty (180) day survival period; and (ii) any liability for any
Taxes with respect to periods on or before the Closing Date; but excluding any
liabilities for which Purchaser receives a credit against the Purchase Price or
which Purchaser expressly assumes at Closing.

                        12.3.2     If and only if the Closing occurs, Purchaser
and the Company, jointly and severally, shall indemnify and hold Seller harmless
from and against any Losses which arise out of, or result from any or all of the
following: (i) amounts accruing to periods under the Service Contracts
subsequent to the Closing Date; (ii) claims due to, arising out of, or relating
to injuries which were sustained after the Closing as a result of the operation,
use, condition and/or upkeep

21

--------------------------------------------------------------------------------

of the Property after the Closing; (iii) the actions, conduct and/or omissions
of the employees or agents of Purchaser and/or Company after the Closing; and
(iv) any liabilities of the Company which are expressly assumed by the Purchaser
or for which Purchaser received a credit at Closing, or any liabilities of the
Company arising out of or with respect to periods after the Closing Date. The
provisions of this Section 12.3.2 shall expressly survive the Closing Date.

                        12.3.3    Regardless of whether the Closing occurs,
Purchaser hereby agrees to indemnify and hold Seller and the Company harmless
from all actual losses, damages, costs and expenses, including without
limitation, reasonable attorneys’ fees actually incurred, arising out of or
based upon Purchaser’s inspections or examinations of the Property prior to
Closing.

                        12.3.4     Promptly after receipt by a party who is
indemnified under this Section 12.3 (the “Indemnitee”), of notice of any
Proceeding, the Indemnitee will, if a claim in respect thereof is to be made
under this Section 12.3, notify the party who indemnified the Indemnitee under
this Section 12.3 (the “Indemnitor”) in writing, but the failure to so notify
the Indemnitor will not relieve it from any liability which it may have to the
Indemnitee unless the failure to notify materially impairs the ability of the
Indemnitor to defend such Proceeding. The Indemnitor will be entitled to
participate in and, to the extent that it may wish, to assume the defense of any
Proceeding as to which it has indemnified an Indemnitee, with counsel reasonably
satisfactory to the Indemnitee. Indemnitee shall have the right to employ
personal counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Indemnitor of its assumption of the defense
thereof shall be at the expense of Indemnitee.

        13.    SPECIAL CONDITIONS TO CLOSING. Seller and Purchaser each hereby
agree that the following items shall be considered conditions to Seller’s and
Purchaser’s respective obligations to close:

        13.1    New Management Agreement. Purchaser agrees that prior to the
expiration of the Inspection Period and as a condition precedent to Seller’s
obligation to close under this Agreement, Purchaser will, in good faith, execute
and deliver a mutually acceptable management and leasing agreement for the
Property (the “New Management Agreement”) pursuant to which Seller, or an
affiliate of Seller, shall, and after the Closing Date, be appointed as the
exclusive manager and leasing agent for the Property, and pursuant to which
Seller shall manage and administer the operations of and lease the Property on
behalf of Purchaser, subject to the terms and conditions set forth in the New
Management Agreement. The New Management Agreement shall provide for (i) a
property management fee equal to four percent (4%) of the annual gross revenue
from the Property to be paid to Seller as manager on a monthly basis, and (ii) a
leasing fee to be paid to Seller as leasing agent in an amount equal to four
percent (4%) of the gross rental amount of any new lease or extension of a lease
for any portion of the Property at the time of the execution of such new lease
or extension of the lease, in an amount equal to two percent (2%) of the gross
rental amount of any renewal or extension of any lease at the end of the term of
such lease to be paid to Seller at the time of execution of such renewal or
extension. The New Management Agreement shall have a term which shall commence
on the Closing Date and shall terminate on the earlier to occur of December 31,
2027, or the date upon which Purchaser closes on the sale of the Property to an
unaffiliated third party purchaser (but not to any third party investor
purchasing any tenants in common interest in any of the Properties); provided
the manager under the New Management Agreement shall have the absolute right and
power to terminate the New Management Agreement

22

--------------------------------------------------------------------------------

without cause upon sixty (60) days prior written notice to Purchaser. In
addition, the manager, pursuant to the New Management Agreement, shall be
entitled to be reimbursed for any out-of-pocket expenses incurred in connection
with the management and leasing of the Property on behalf of Purchaser.

        13.2    ITT Lease. The Tenant Lease for ITT Educational Services in
Plainview Point I and II expires July 31, 2009 by its terms. At Closing, Seller
shall credit Purchaser an amount equal to Five Hundred Seventy Five Thousand
Dollars ($575,000.00) for tenant improvements, concessions, commissions and
special or other leasing costs to be used in connection with re-leasing of the
space to be vacated by ITT.

        13.3    Estoppels and SNDAs. At or prior to Closing, Seller shall
deliver tenant estoppel certificates and subordination, non-disturbance and
attornment agreements in a form reasonably acceptable to Seller, Purchaser and
Purchaser’s lender for any Tenant Lease in the Property for more than 20,000
square feet of rentable area, and for 80% of the aggregate square footage of the
remainder of the Property, and shall use its best efforts to provide such
additional tenant estoppels and SNDAs as Purchaser’s lender may reasonably
require.

        13.4    Expansions. In the event Priority Healthcare, Pharmerica or
Diversified Mortgage expands beyond the expansion rights currently provided for
in their respective existing Tenant Leases prior to December 31, 2007, then in
addition to the leasing fee payable to the manager under and pursuant to the New
Management Agreement referred to in Section 13.1 above, Purchaser shall pay
Seller an additional fee equal to five percent (5%) of the gross rental amount
for such expansion premises and Purchaser shall pay all tenant improvement
costs, concessions, free rent, leasing costs in connection with such expansion.

        13.5    NTS Center. Approximately 24,553 square feet of NTS Center is
vacant space. In order to defray the cost of tenant improvements required for
the re-leasing of such vacant space, Seller shall credit to Purchaser at Closing
a sum equal to Five Hundred Seventy Five Thousand Dollars ($575,000.00) to be
used to pay tenant improvement costs, concessions, free rent, leasing costs and
commissions in connection with a re-leasing of such vacant space.

        13.6    NTS Lease. NTS Development Company, a Kentucky corporation and
an affiliate of Seller, presently leases approximately 20,368 square feet in NTS
Center under a lease that has a termination date of March 31, 2008. On or before
Closing, Seller shall obtain an extension of such lease from NTS Development
Company on the following terms and conditions and such other terms and
conditions as are reasonably agreeable to NTS Development Company and Purchaser:
(i) the lease shall be extended through December 31, 2017 (the “Extension
Term”); (ii) rent for the premises shall be $14.50 per square foot of rentable
area for the approximately 20,368 square feet of rentable area, payable monthly,
increasing by $1.00 per square foot on the first day of the sixth (6th) year of
such Extension Term; (iii) the common area maintenance charges under the lease
shall be payable monthly, computed with the base year set at $5.25 per square
foot of rental area for such charges; and (iv) a tenant improvement allowance of
Fifty Thousand Dollars ($50,000.00) shall be provided for under the lease to be
used by NTS Development Company during such Extension Term, which shall be paid
to NTS Development Company by Purchaser. In the event that the manager of the
Property leases at least 20,000 square feet of space in NTS Center (not
including lease renewals), represented by one or more leases, between the
Execution Date of this Agreement

23

--------------------------------------------------------------------------------

and the expiration date of the extended NTS Development Company lease, then NTS
Development Company shall have the right to early termination of the extended
NTS Development Company lease upon six (6) months prior written notice to
Purchaser, and reimbursement to Purchaser of a prorated amount of the $50,000
tenant improvement allowance should such termination occur during the first five
(5) years of the Extension Term of such lease. No reimbursement of any part of
the tenant improvement allowance shall be due to Purchaser in the event the
lease is terminated on or after March 31, 2013.

        14.    TIME OF ESSENCE. Time shall be of the essence of this Agreement.

        15.    GOVERNING LAW. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Kentucky.

        16.    NOTICES. Any notices, requests or other communications required
or permitted to be given hereunder shall be in writing and shall be delivered by
hand, by nationally recognized courier which maintains a record of receipt and
delivery (such as Federal Express or UPS), by confirmed facsimile, or by United
States registered or certified mail, return receipt requested, postage prepaid
and addressed to each party at its address as set forth below:

To Seller: NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, Kentucky
Attention: Neil A. Mitchell
Facsimile: (502) 426-4994   With a copy to: Rosann Tafel, Esq.
10172 Linn Station Road
Louisville, Kentucky 40223
Facsimile: (502) 426-4994   To Purchaser: Ascent Properties, LLC
333 East Main Street, Suite 310
Louisville, Kentucky 40202
Attention: Dale Boden, President
Facsimile: (502) 585-9050   With a copy to: Tandy C. Patrick, Esq.
Greenebaum Doll & McDonald
3500 National City Tower
101 South Fifth Street
Louisville, Kentucky 40202
Facsimile: (502) 540-2114

        Any such notice, request or other communication shall be considered
given or delivered, as the case may be, on the date of hand or facsimile
delivery, on the first (1st) business day following deposit with a national
overnight courier or on the third (3rd) business day following deposit in the
United States mail as provided above. Rejection or other refusal to accept or

24

--------------------------------------------------------------------------------

inability to deliver because of changed address of which no notice was given
shall be deemed to be receipt of the notice, request or other communication. By
giving at least five (5) days prior written notice thereof, any party may from
time to time at any time change its mailing address hereunder.

        17.    ENTIRE AGREEMENT: MODIFICATION. This Agreement supersedes all
prior discussions and agreements between Seller and Purchaser with respect to
the Property and contains the sole and entire understanding between Seller and
Purchaser with respect to the Property. This Agreement cannot be modified or
amended in any respect except by a written instrument executed by or on behalf
of each of the parties to this Agreement.

        18.    EXHIBITS. Each and every exhibit referred to or otherwise
mentioned in this Agreement is attached to this Agreement and is and shall be
construed to be made a part of this Agreement by such reference, in the same
manner and with the same effect as if each exhibit were set forth in full and at
length every time it is referred to or otherwise mentioned.

        19.    CAPTIONS. All captions, heading, Section, Subsection, Paragraph
and Subparagraph numbers and letters and other reference numbers or letters are
solely for the purpose of facilitating reference to this Agreement and win not
supplement, limit or otherwise vary in any respect the text of this Agreement.

        20.    REFERENCES. All references to Sections, Subsections, Paragraphs
or Subparagraphs will be deemed to refer to the appropriate Section, Subsection,
Paragraph or Subparagraph of this Agreement. Unless otherwise specified in this
Agreement, the terms “herein”, “hereof”, “hereunder” and other terms of like or
similar import, will be deemed to refer to this Agreement as a whole, and not to
any particular Section, Subsection, Paragraph or Subparagraph hereof. Words of
any gender used in this Agreement will be held and construed to include any
other gender, and words of a singular number shall be held to include the
plural, and vice versa, unless the context requires otherwise.

        21.    COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which will constitute an original and all of which
together shall constitute one and the same instrument. Furthermore, this
Agreement may be executed by facsimile or PDF with original signatures following
by mail.

        22.    WAIVER. Any condition or right of termination, cancellation or
rescission granted by this Agreement to Purchaser or Seller may be waived by
such party.

        23.    ASSIGNMENT. Neither this Agreement nor the rights, duties,
interests and obligations of Purchaser hereunder may be assigned by Purchaser
without the prior written consent of Seller.

        24.    SUCCESSORS AND ASSIGNS. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns (if permitted hereunder).

        25.    DATE FOR PERFORMANCE. If the time period by which any right,
option or election provided under this Agreement must be exercised, or by which
any act required

25

--------------------------------------------------------------------------------

hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday or legal or bank holiday, then such time period will be
automatically extended through the close of business on the next regularly
scheduled business day.

        26.    SEVERABILITY. In the event any provision or portion of this
Agreement is held by any court of competent jurisdiction to be invalid or
unenforceable, such holding will not affect the remainder hereof, and the
remaining provisions shall continue in full force and effect at the same extent
as would have been the case had such invalid or unenforceable provision or
portion never been a part hereof.

        27.    LEGAL FEES AND COSTS TO PREVAILING PARTY. In any litigation
between the parties regarding this Agreement (including with respect to the
disposition of the Earnest Money), the losing party shall pay to the prevailing
party all Litigation Costs incurred by the prevailing party. A party shall be
considered the prevailing party if (i) it initiated the litigation and
substantially obtains the relief it sought, either through a judgment or through
the losing party’s voluntary action before any arbitration (after it is
scheduled), trial or judgment; (ii) the other party withdraws its action without
substantially obtaining the relief it sought; or (iii) it did not initiate the
litigation and judgment is entered for either party, but without substantially
granting the relief sought.

        28.    AUTHORITY. The undersigned officers of Seller and Purchaser
hereby represent, covenant and warrant that all actions necessary by their
respective boards of directors, directors, shareholders and partners will have
been obtained and that they will have been specifically authorized to enter into
this Agreement prior to the Inspection Date and that no additional action will
be necessary by them in order to make this Agreement legally binding upon them
in all respects.

        29.    CONFIDENTIALITY. Prior to Closing, and except to the extent
required to be disclosed by Purchaser to its investors, employees, directors,
officers, agents, or representatives, attorneys, lenders, accountants and/or
advisors (“Purchaser Representatives”) and/or to the extent required by law,
Purchaser shall not disclose or use and Purchaser shall cause the Purchaser
Representatives not to disclose or use any confidential information (as such
term is defined below) with respect to the Property, Seller or the Company
furnished or to be furnished by Seller or its representatives, to Purchaser or
the Purchaser Representatives in connection herewith, at any time or in any
manner other than in connection with its evaluation of the transactions
contemplated in this Agreement. Prior to Closing, Seller will not disclose the
existence of the proposed transaction except to its employees, directors,
officers, agents, representatives, attorneys, lenders, accountants and/or
advisors (“Seller Representatives”) as is necessary in connection with the
transaction, and/or to others as required by law, court order or governmental
agency. For purposes of this paragraph, “Confidential Information” means the
fact of the proposed purchase and sale and any information about the Property,
the Seller or the Company identified to Purchaser by Seller, except for
information which Purchaser can reasonably demonstrate as generally available to
or known by the public other than as a result of improper disclosure by
Purchaser, or which is obtained by Purchaser from a source other than Seller.
Provisions of this Section 29 shall survive Closing and delivery of the Deed.

26

--------------------------------------------------------------------------------

        30.    SECTION 1031 EXCHANGE. Purchaser shall cooperate fully with
Seller, but at no additional cost to the Purchaser, to allow Seller to structure
the sale of the Property to accommodate a like-kind exchange pursuant to Section
1031 of the Internal Revenue Code of 1986, as amended (“IRC §1031”), including
specifically, Seller’s right to assign this Agreement to a qualified
intermediary in connection therewith. Seller shall cooperate fully with the
Purchaser, but at no additional cost to Seller, to allow Purchaser to structure
the purchase of the Property to accommodate a like-kind exchange pursuant to IRS
§ 1031, including specifically Purchaser’s right to assign this Agreement to a
qualified intermediary in connection therewith, and including specifically,
Purchaser’s right to transfer title to the Property to other third party
investors as tenants in common with Purchaser.

        31.    ESCROW AGENT. The Escrow Agent shall not be liable for any
actions taken by it in good faith, but only for its gross negligence and willful
misconduct. The parties hereby indemnify and agree to hold harmless the Escrow
Agent from and against all liabilities, damages, claims, costs, fees and
expenses whatsoever (including reasonable attorney’s fees and court costs at all
trial and appellate levels) the Escrow Agent may incur or be exposed to in its
capacity as Escrow Agent hereunder, except for its gross negligence or willful
misconduct. If there be any dispute as to the disposition of any proceeds held
by the Escrow Agent pursuant to the terms of this Agreement, the Escrow Agent is
hereby authorized to interplead the disputed amount of the entire proceeds with
any court of competent jurisdiction and thereby be released from all of its
obligations hereunder. Escrow Agent shall not be liable for any failure of the
depository.

[REMAINDER OF PAGE BLANK—SIGNATURES APPEAR ON NEXT PAGE]

27

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and
delivered this Agreement.


              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
Delaware corporation, its Managing
General Partner
 
By:   /s/ Brian F. Lavin               
         Name: Brian F. Lavin
         Title: President/CEO
 
Employer Identification Number:
41-2111139 ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
By: BF Capital, Inc., Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President
 
Employer Identification Number:
26-063278

28

--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

        The undersigned hereby acknowledges that it accepts the obligations of
the Escrow Agent as set forth herein. The Escrow Agent hereby agrees to hold and
distribute the Earnest Money in accordance with the terms and provisions of this
Agreement.

LANDAMERICA/COMMONWEALTH LAND
TITLE INSURANCE COMPANY

By:    /s/ Andrew B. Cox          
          Name: Andrew B. Cox
          Title: Vice President

29

--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

Exhibits       A-1 through A-8 Legal Description of Real Estate     B List of
Service Contracts     C Rent Roll     D Assignment of Membership Interests

30

--------------------------------------------------------------------------------


AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made and
entered into as of the 14th day of September, 2007, by and between: (i) NTS
REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”), and (ii) ASCENT PROPERTIES, LLC, a Kentucky limited
liability company with principal office and place of business at 333 East Main
Street, Suite 310, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

        A.     Seller and Purchaser have previously entered into that certain
Purchase and Sale Agreement (the “Contract”) dated as of August 1, 2007,
pertaining to the sale of 100% of the membership interests in PB Office
Properties, LLC, a Kentucky limited liability company.

        B.     The parties now desire to amend the Contract, to extend the
“Inspection Date,” as described herein.

        C.     Certain defined terms used herein shall have the same meaning
ascribed to them in the Contract.


AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.    INSPECTION DATE. Section 1 of the Contract is hereby amended, to
provide that the “Inspection Date” shall mean 5:00 p.m. Eastern Time on
September 21, 2007.

        2.    COUNTERPARTS. This Amendment may be signed in multiple
counterparts, and, when counterparts are executed by all parties, such
counterparts shall be deemed an original instrument.

        3.    RATIFICATION. The parties agree that except as modified above, the
Contract shall remain in full force and effect.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first written above.

              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
         Delaware corporation, its Managing
         General Partner
 
By:   /s/ Neil A. Mitchell               
         Name: Neil A. Mitchell
         Title: SVP
ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
 
By:   BF Capital, Inc., a Kentucky
         corporation, its Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President






        Land America/Commonwealth Land Title Insurance Company, the “Escrow
Agent” named herein, hereby agrees to dispose of the Deposit as described in the
foregoing Amendment.

LANDAMERICA/COMMONWEALTH LAND
TITLE INSURANCE COMPANY

By:    /s/ Andrew B. Cox                  
          Authorized Officer             VP

                  ("Escrow Agent")

--------------------------------------------------------------------------------


SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
made and entered into as of the 21st day of September, 2007, by and between:
(i) NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”), and (ii) ASCENT PROPERTIES, LLC, a Kentucky limited
liability company with principal office and place of business at 333 East Main
Street, Suite 310, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

        A.     Seller and Purchaser have previously entered into that certain
Purchase and Sale Agreement dated as of August 1, 2007, as amended pursuant to
that certain Amendment to Purchase and Sale Agreement dated as of August 14,
2007 (collectively, the “Contract”), pertaining to the sale of 100% of the
membership interests in PB Office Properties, LLC, a Kentucky limited liability
company.

        B.     The parties now desire to amend the Contract, to extend the
“Inspection Date,” as described herein.

        C.     Certain defined terms used herein shall have the same meaning
ascribed to them in the Contract.


AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.    INSPECTION DATE. Section 1 of the Contract is hereby amended, to
provide that the “Inspection Date” shall mean 5:00 p.m. Eastern Time on
September 26, 2007.

        2.    COUNTERPARTS. This Amendment may be signed in multiple
counterparts, and, when counterparts are executed by all parties, such
counterparts shall be deemed an original instrument.

        3.    RATIFICATION. The parties agree that except as modified above, the
Contract shall remain in full force and effect.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first written above.

              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
         Delaware corporation, its Managing
         General Partner
 
By:   /s/ Brian F. Lavin               
         Name: Brian F. Lavin
         Title: PRES/CEO
ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
 
By:   BF Capital, Inc., a Kentucky
         corporation, its Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President






        Land America/Commonwealth Land Title Insurance Company, the “Escrow
Agent” named herein, hereby agrees to dispose of the Deposit as described in the
foregoing Amendment.

LANDAMERICA/COMMONWEALTH LAND
TITLE INSURANCE COMPANY

By:    /s/ Andrew B. Cox                  
          Authorized Officer             VP

                  ("Escrow Agent")

--------------------------------------------------------------------------------


THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
made and entered into as of the 26th day of September, 2007, by and between:
(i) NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”), and (ii) ASCENT PROPERTIES, LLC, a Kentucky limited
liability company with principal office and place of business at 333 East Main
Street, Suite 310, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

        A.     Seller and Purchaser have previously entered into that certain
Purchase and Sale Agreement dated as of August 1, 2007, as amended pursuant to
that certain Amendment to Purchase and Sale Agreement dated as of August 14,
2007, and as further amended pursuant to that certain Second Amendment to
Purchase and Sale Agreement dated as of September 21, 2007 (collectively, the
“Contract”), pertaining to the sale of 100% of the membership interests in PB
Office Properties, LLC, a Kentucky limited liability company.

        B.     The parties now desire to amend the Contract, to extend the
“Inspection Date,” and to modify certain other terms of the Contract, all as
described herein.

        C.     Certain defined terms used herein shall have the same meaning
ascribed to them in the Contract.


AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.    INSPECTION DATE. Section 1 of the Contract is hereby amended to
provide:

  “The term “Inspection Date” shall mean 5:00 p.m. Eastern Time on October 3,
2007; provided that Purchaser must notify Seller in writing prior to 5:00 p.m.
Eastern Time on October 3, 2007 either: (i) that Purchaser desires to extend the
Inspection Date to 5:00 p.m. Eastern Time on October 23, 2007 in which case a
portion of the Initial Deposit in the amount of Thirty Thousand Dollars
($30,000) shall be immediately non-refundable to Purchaser and shall be
delivered to Seller by Escrow Agent, in which case 5:00 p.m. Eastern Time on
October 23, 2007 shall become the “Inspection Date”; or (ii) that Purchaser
elects to terminate this Agreement in accordance with the provisions of Section
5.3.5 hereof effective as of the October 3, 2007 Inspection Date. Failure by
Purchaser to provide notice pursuant to either clause (i) or (ii) above by 5:00
p.m. on October 3, 2007 shall be deemed a waiver of any breach by Seller of any
covenant, representation or warranty of Seller hereunder which was disclosed
during Purchaser’s Inspection Period or of which Purchaser has knowledge as of
the expiration of the


--------------------------------------------------------------------------------

  Inspection Period and Purchaser shall be obligated to Close on the
transaction.”


        2.    Financing Extension. The following provision is hereby added to
the end of Section 5.3.5 of the Contract:

  “In the event that Purchaser extends the Inspection Date to 5:00 p.m. on
October 23, 2007 in accordance with the terms set forth in the definition of
“Inspection Date” hereof, Purchaser shall, on or before the expiration of the
Inspection Date, deliver written notice to Seller: (a) that Purchaser desires to
have an additional period of time in which to terminate in writing this
Agreement for the sole purpose, and no other, of determining Purchaser’s ability
to obtain a commitment or commitments for financing for the closing of the
transactions contemplated in this Agreement, which additional period shall
expire no later than 5:00 p.m. Eastern Time on November 12, 2007, and that
Purchaser waives all other conditions to closing with regard to the purchase of
the Interests except for financing, in which case the remaining Ninety Thousand
Dollars ($90,000) of the Initial Deposit shall be immediately non-refundable to
Purchaser and shall be delivered to Seller by Escrow Agent; or (b) that
Purchaser elects to terminate this Agreement effective as of the October 23,
2007 Inspection Date. Failure by Purchaser to provide notice pursuant to either
clause (a) or (b) above by 5:00 p.m. on October 23, 2007 shall be deemed a
waiver of any breach by Seller of any covenant, representation or warranty of
Seller hereunder which was disclosed during Purchaser’s Inspection Period or of
which Purchaser has knowledge as of the expiration of the Inspection Period and
Purchaser shall be obligated to Close on the transaction. In the event Purchaser
delivers the notice in clause (a) above, if during the period commencing on
October 24, 2007 and ending at 5:00 p.m. Eastern Time on November 12, 2007,
Purchaser shall be unable to obtain a commitment or commitments for financing
for the closing of the transactions contemplated in this Agreement, Purchaser
may, as its sole remedy, terminate this Agreement by giving written notice
thereof prior to the expiration of such period ending at 5:00 p.m. on November
12, 2007. Upon any such termination, neither Seller nor Purchaser shall have any
further obligations or liabilities to the other hereunder, except as expressly
provided herein. In the event Purchaser does not notify Seller prior to such
time that it elects to terminate this Agreement, Purchaser shall be obligated to
deliver to the Escrow Agent the Additional Deposit on November 12, 2007, which
Additional Deposit shall become a part of the Earnest Money and shall be
non-refundable to Purchaser except as expressly provided herein. Failure by
Purchaser to give a termination notice as set forth above shall be deemed a
waiver by Purchaser of any breach by Seller of any covenant, representation or
warranty of Seller hereunder which was disclosed during Purchaser’s Inspection
Period or of which Purchaser has knowledge as of the expiration of the
Inspection Period and Purchaser shall be obligated to Close on the transaction.”


2

--------------------------------------------------------------------------------

        3.    Section 13.1. The first sentence of Section 13. 1 is hereby
amended to read as follows:

  “Purchaser agrees that prior to 5:00 p.m. on September 27, 2007, and as a
condition precedent to Seller’s obligation to close under this Agreement,
Purchaser will, in good faith, execute and deliver a mutually acceptable
management and leasing agreement for the Property (the “New Management
Agreement”) pursuant to which Seller, or an affiliate of Seller, shall, and
after the Closing Date, be appointed as the exclusive manager and leasing agent
for the Property, and pursuant to which Seller shall manage and administer the
operations of and lease the Property on behalf of Purchaser, subject to the
terms and conditions set forth in the New Management Agreement.”


        4.    New Section 13.7. There is hereby added to theContract a new
Section 13. 7 which shall read as follows:

  “13.7      $900,000 Credit.      At Closing, Seller shall credit Purchaser an
amount equal to Nine Hundred Thousand Dollars ($900,000.00) to be used by
Purchaser for closing costs or future tenant improvements, leasing commissions
or other future leasing costs in connection with the Property.”


        5.    COUNTERPARTS. This Amendment may be signed in multiple
counterparts, and, when counterparts are executed by all parties, such
counterparts shall be deemed an original instrument.

        6.       RATIFICATION. The parties agree that except as expressly
amended or modified above, the Contract shall remain in full force and effect.



[REMAINDER OF PAGE BLANK. SIGNATURES APPEAR ON NEXT PAGE].

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first written above.

              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
         Delaware corporation, its Managing
         General Partner
 
By:   /s/ Neil A. Mitchell               
         Name: Neil A. Mitchell
         Title: SVP
ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
 
By:   BF Capital, Inc., a Kentucky
         corporation, its Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President






        Land America/Commonwealth Land Title Insurance Company, the “Escrow
Agent” named herein, hereby agrees to dispose of the Deposit as described in the
foregoing Amendment.

LANDAMERICA/COMMONWEALTH LAND
TITLE INSURANCE COMPANY

By:    /s/ Andrew B. Cox                  
          Authorized Officer             VP

                  ("Escrow Agent")

4

--------------------------------------------------------------------------------


FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
made and entered into as of the 3rd day of October, 2007, by and between:
(i) NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”), and (ii) ASCENT PROPERTIES, LLC, a Kentucky limited
liability company with principal office and place of business at 333 East Main
Street, Suite 310, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

        A.     Seller and Purchaser have previously entered into that certain
Purchase and Sale Agreement dated as of August 1, 2007, as amended pursuant to
that certain Amendment to Purchase and Sale Agreement dated as of August 14,
2007, as further amended pursuant to that certain Second Amendment to Purchase
and Sale Agreement dated as of September 21, 2007, and as further amended
pursuant to that certain Third Amendment to Purchase and Sale Agreement dated as
of September 26, 2007 (collectively, the “Contract”), pertaining to the sale of
100% of the membership interests in PB Office Properties, LLC, a Kentucky
limited liability company.

        B.     The parties now desire to amend the Contract, to modify the
“Closing Date,” as described herein.

        B.     Certain defined terms used herein shall have the same meaning
ascribed to them in the Contract.


AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.    CLOSING DATE. Section 9.1 of the Contract is hereby amended and
restated in its entirety as follows:

  “9.1      Closing Date.    The Closing will be held at the offices of Seller
on or before December 12, 2007 (the “Closing Date”); provided, however, if
solely due to the inability of Purchaser’s lender to close on the financing for
the purchase of the Membership Interests as contemplated herein on or before
December 12, 2007, Purchaser shall have the right, upon providing Seller with
written notice at least ten (10) days prior to the Closing Date, to extend the
Closing Date to a date no later than February 1, 2008.”


        2.    COUNTERPARTS. This Amendment may be signed in multiple
counterparts, and, when counterparts are executed by all parties, such
counterparts shall be deemed an original instrument.

--------------------------------------------------------------------------------

        3.       RATIFICATION. The parties agree that except as expressly
amended or modified above, the Contract shall remain in full force and effect.

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first written above.

              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
         Delaware corporation, its Managing
         General Partner
 
By:   /s/ Neil A. Mitchell               
         Name: Neil A. Mitchell
         Title: SVP
ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
 
By:   BF Capital, Inc., a Kentucky
         corporation, its Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President






        Land America/Commonwealth Land Title Insurance Company, the “Escrow
Agent” named herein, hereby agrees to dispose of the Deposit as described in the
foregoing Amendment.

LANDAMERICA/COMMONWEALTH LAND
TITLE INSURANCE COMPANY

By:    /s/ Andrew B. Cox                  
          Authorized Officer             VP

                  ("Escrow Agent")

2

--------------------------------------------------------------------------------


FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
made and entered into as of the 23rd day of October, 2007, by and between:
(i) NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”), and (ii) ASCENT PROPERTIES, LLC, a Kentucky limited
liability company with principal office and place of business at 333 East Main
Street, Suite 310, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

        A.     Seller and Purchaser have previously entered into that certain
Purchase and Sale Agreement dated as of August 1, 2007, as amended pursuant to
that certain Amendment to Purchase and Sale Agreement dated as of August 14,
2007, as further amended pursuant to that certain Second Amendment to Purchase
and Sale Agreement dated as of September 21, 2007, as further amended pursuant
to that certain Third Amendment to Purchase and Sale Agreement dated as of
September 26, 2007, and as further amended pursuant to that certain Fourth
Amendment to Purchase and Sale Agreement dated as of October 3, 2007
(collectively, the “Contract”), pertaining to the sale of 100% of the membership
interests in PB Office Properties, LLC, a Kentucky limited liability company.

        B.     The parties now desire to amend the Contract as provided herein.

        C.     Certain defined terms used herein shall have the same meaning
ascribed to them in the Contract.


AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.       EXTENSION OF OCTOBER 23, 2007 INSPECTION DATE. Section 1 of the
Contract is hereby amended so that wherever in Section 1 the date “October 23,
2007” appears, it is replaced with the date “October 29, 2007.”

        2.       Financing Extension. Section 5.3.5 ofthe Contract is hereby
amended so that wherever the date “October 23, 2007” appears, it is replaced
with the date “October 29, 2007.” The date on which the $90,000 remaining
portion of the Initial Deposit shall become non-refundable to Purchaser, as set
forth in Section 5.3.5 of the Contract, is also hereby extended from October 23,
2007 to October 29, 2007.

        3.       Approved Leases. Attached to this Fifth Amendment and
incorporated herein as Exhibit A hereto is a listing of executed and proposed or
pending leases for space in the Property as of the date hereof, together with
the estimated lease revenue to be generated by such leases and the estimated
tenant improvement costs, outside brokers’ commissions and NTS brokers’
commissions for each such executed or proposed lease. Purchaser hereby
acknowledges and agrees that it has reviewed and approved the terms of each of
such executed lease and hereby

--------------------------------------------------------------------------------

ratifies such approval. Purchaser also agrees that it is solely responsible for
the payment of, or reimbursement to NTS of, any and all tenant improvement costs
and leasing commissions (both for outside brokers and for NTS commissions) due
or to become due in connection with such any leases (for which estimates only
are provided on the attached Exhibit A). Purchaser further acknowledges and
agrees that it will have the benefit of the executed and proposed leases listed
on Exhibit A and that it is responsible for the payment, or reimbursement to
NTS, of any and all leasing costs in connection with such leases, and for any
other leasing costs associated with any leases entered into between the date of
the Contract and Closing for which Purchaser has given, or gives, its approval.

        4.       COUNTERPARTS. This Amendment may be signed in multiple
counterparts, and, when counterparts are executed by all parties, such
counterparts shall be deemed an original instrument.

        5.       RATIFICATION. The parties agree that except as expressly
amended or modified above, the Contract shall remain in full force and effect.

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first written above.

              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
         Delaware corporation, its Managing
         General Partner
 
By:   /s/ Neil A. Mitchell               
         Name: Neil A. Mitchell
         Title: SVP
ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
 
By:   BF Capital, Inc., a Kentucky
         corporation, its Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President






        Land America/Commonwealth Land Title Insurance Company, the “Escrow
Agent” named herein, hereby agrees to dispose of the Deposit as described in the
foregoing Amendment.

LANDAMERICA/COMMONWEALTH LAND
TITLE INSURANCE COMPANY

By:    /s/ Andrew B. Cox                  
          Authorized Officer             VP

                  ("Escrow Agent")

2

--------------------------------------------------------------------------------


SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
made and entered into as of the 1st day of February, 2008, by and between:
(i) NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”), and (ii) ASCENT PROPERTIES, LLC, a Kentucky limited
liability company with principal office and place of business at 333 East Main
Street, Suite 310, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

        A.     Seller and Purchaser have previously entered into that certain
Purchase and Sale Agreement dated as of August 1, 2007, as amended pursuant to
that certain Amendment to Purchase and Sale Agreement dated as of August 14,
2007, as further amended pursuant to that certain Second Amendment to Purchase
and Sale Agreement dated as of September 21, 2007, as further amended pursuant
to that certain Third Amendment to Purchase and Sale Agreement dated as of
September 26, 2007, as further amended pursuant to that certain Fourth Amendment
to Purchase and Sale Agreement dated as of October 3, 2007, as further amended
pursuant to that certain Fifth Amendment to Purchase and Sale Agreement dated as
of October 23, 2007 (collectively, the “Agreement”), pertaining to the sale of
100% of the membership interests in PB Office Properties, LLC, a Kentucky
limited liability company (the “Company”).

        B.     The parties now desire to amend the Agreement as provided herein
to extend the Closing Date at the request of the Purchaser and to further amend
the Agreement as provided for herein.

        C.     Certain defined terms used herein shall have the same meaning
ascribed to them in the Agreement.


AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.    Property. The “Property” as defined in the Agreement originally
included NTS Center. At the request of Purchaser, the parties have agreed to
remove NTS Center from the Agreement and Seller shall transfer NTS Center out of
the Company by deed prior to Closing. Purchaser shall pay all transfer taxes and
recording fees incurred by Seller in connection with the recording of such deed.
The definition of the term “Property” in Section 1. of the Agreement is hereby
amended and restated in its entirety as follows:

  “Property” means collectively:


  Those certain tracts or parcels of real property located in Jefferson County,
Kentucky, together with all buildings, structures and other improvements of any
and every nature located thereon, including, without limitation, those certain
office buildings commonly known as:


--------------------------------------------------------------------------------

Atrium Center located at 10400 Linn Station Road, Louisville, Kentucky,
containing approximately 104,234 rentable square feet of space;

Blankenbaker Business Center I located at 11405 Bluegrass Parkway, Louisville,
Kentucky, containing approximately 160,689 rentable square feet of space;

Blankenbaker Business Center II located at 11403 Bluegrass Parkway, Louisville,
Kentucky, containing approximately 77,736 rentable square feet of space;

1901 Campus Place located in Louisville, Kentucky, containing approximately
93,293 rentable square feet of space;

Plainview Center located at 10401 Linn Station Road, Louisville, Kentucky,
containing approximately 96,840 rentable square feet of space;

Plainview Point I & II (and adjacent parking lot) located at 10507 Timberwood
Circle, Louisville, Kentucky, containing approximately 57,281 rentable square
feet of space; and

Plainview Point III located at 10503 Timberwood Circle, Louisville, Kentucky,
containing approximately 61,680 rentable square feet of space;

All of the above being more particularly described in the legal descriptions
attached hereto and incorporated herein by reference in Exhibits A-1 through
A-7, respectively, together with all rights, rights-of-way, easements, and
appurtenances thereto, if any, and all right, title and interest of the Company
or Seller in and to all public and private ways abutting, adjoining or
traversing such property (this portion of the Property is sometimes separately
referred to as the “Real Estate”).

                                 (1)   All furniture, furnishings, fixtures,
equipment, heating, ventilation and air conditioning systems and facilities used
to provide any utility services, parking services, or other services and other
articles of tangible personal property now or hereafter attached to or used in
connection with the operation and maintenance of the Property, but excluding
fixtures or other personal property owned by tenants of the Property (this
portion of the Property is sometimes separately referred to as the “Personal
Property”).


                                 (2)   All tenant leases, amendments, renewals,
lease guaranties, side letter agreements, assignments, subleases, licenses and
other records pertaining to the use and operation of the Property as shown on
the rent roll attached hereto as Exhibit D (this portion of the Property is
sometimes separately referred to as the “Tenant Leases”).


2

--------------------------------------------------------------------------------

                                 (3)   All building and site plans, construction
specifications, as-built plans, grading plans, design documents, drawings,
engineering and architectural plans and any transferable licenses, permits,
warranties or guarantees concerning the construction, use, development and
operation of all or any part of the Property (collectively, the “Property
Documents”) and similar items pertaining to the Property.


                                 (4)   All trade names relating to the Property
(except for “NTS” or any name containing “NTS), and all goodwill associated with
the Property.


        2.    CLOSING DATE. Section 9.1 of the Agreement is hereby amended and
restated in its entirety as follows:

        “9.1     Closing Date. The Closing will be held at the offices of Seller
on or before February 29, 2008 (the “Closing Date”), it being the intention of
the parties that the closing documents to be executed and delivered in
connection with the transaction contemplated herein shall be executed and
delivered in escrow on or before February 28, 2008, with funding of the Purchase
Price, as adjusted in accordance with the terms of this Agreement, to occur on
February 29, 2008 by 12:00 p.m. Eastern Standard Time; provided that in the
event Purchaser desires to extend the Closing Date from February 29, 2008 to
April 30, 2008 (documents to be executed and delivered in escrow on or before
April 29, 2008 and funding to occur by 12:00 p.m. Eastern Standard Time on April
30, 2008), Purchaser must deliver to Seller written notice of such extension,
together with an additional deposit to Earnest Money in the amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) by 5:00 p.m. Eastern Standard Time
on February 21, 2008.

        3.    Purchase Price. At the request of Purchaser, the parties have
agreed to lower the Purchase Price in the Agreement by the sum of $10,075,000.00
(less the agreed upon credit for the tenant improvement allowance for NTS Center
in the amount of $575,000.00 (see Paragraph 13 hereof), for a net decrease in
Purchase Price equal to $9,500,000.00) in connection with the removal of NTS
Center from the Company’s Property. Section 3.1 of the Agreement is hereby
amended and restated as follows:

        “The Purchase Price for the Membership Interests shall be Fifty Six
Million Four Hundred Seventy Five Thousand Dollars ($56,475,000.00) (minus the
sum of $1,475,000.00 as recited below for the tenant improvement costs,
concessions commissions and special or other leasing costs as set forth in
Sections 13.2 and 13.7 of the Agreement, for a net Purchase Price equal to Fifty
Five Million Dollars ($55,000,000.00).”

        Purchaser and Seller acknowledge and agree that the Purchase Price is
subject to adjustment for (i) prorations of rental income and expenses as set
forth in the Agreement; and (ii) the above-recited credits to Purchaser for such
tenant improvement costs, concessions, commissions and special or other leasing
costs as are set forth in Sections 13.2 and 13.7 of the Agreement (in the amount
of $1,475,000.00). Purchaser acknowledges and agrees that Purchaser shall be
responsible for the payment of, or reimbursement to NTS of, tenant improvement
costs

3

--------------------------------------------------------------------------------

and leasing commissions (both for outside brokers and for NTS commissions) due
or to become due in connection with any leases listed on Exhibit Ahereto which
are approved by Purchaser pursuant to Paragraph 5 below, except to the extent
prorated in accordance with the terms of Paragraph 5.

        4.       Earnest Money Deposit. Upon full execution of this Sixth
Amendment to Purchase and Sale Agreement, Purchaser shall deposit, by wire
transfer, the additional sum of Two Hundred Eighty Thousand Dollars
($280,000.00), with the Escrow Agent as an additional deposit of Earnest Money
under the Agreement. Purchaser acknowledges and agrees that the entire amount of
the Earnest Money, including the Initial Deposit, the Additional Deposit and the
additional deposit of $280,000.00 made herewith, shall be non-refundable to
Purchaser, unless Seller shall default under the Agreement, but shall be
applicable (together with any interest earned on the Earnest Money) to the
Purchase Price at Closing in accordance with the terms of the Agreement. In the
event Purchaser delivers written notice to Seller in accordance with Paragraph 2
of this Sixth Amendment that it desires to extend the Closing Date to April 30,
2008, Purchaser shall deposit, by wire transfer, the additional sum of Two
Hundred Fifty Thousand Dollars ($250,000.00) with the Escrow Agent as an
additional deposit of Earnest Money which shall be non-refundable to Purchaser
unless Sellers shall default under the Agreement, but shall be applicable
(together with any interest earned on the Earnest Money) to the Purchase Price
at Closing in accordance with the terms of the Agreement.

        Purchaser hereby acknowledges and agrees that the entire Earnest Money
deposited as of the date of execution of this Sixth Amendment by both Seller and
Purchaser in the amount of One Million Dollars ($1,000,000.00) is non-refundable
to Purchaser as of the date of this Sixth Amendment and Purchaser specifically
waives any and all claims to such Earnest Money if Purchaser fails to close on
the transaction contemplated hereunder for any reason other than a default by
Seller under the Agreement, as amended, which occurs after the date of this
Sixth Amendment. Purchaser agrees that such waiver shall forever estop Purchaser
from claiming any right to the Earnest Money based upon any alleged actions or
omissions by Seller in connection with the Property or this transaction prior to
the date hereof.

        5.       Approved Leases. Attached to this Sixth Amendment and
incorporated herein as Exhibit A hereto is a revised listing of executed, and
proposed or pending, leases for space in the Property as of the date hereof,
together with the estimated lease revenue to be generated by such leases and the
estimated tenant improvement costs, outside brokers’ commissions and NTS
brokers’ commissions for each such executed or proposed lease. Exhibit A
attached hereto and made a part hereof by this reference shall replace and
supersede Exhibit A attached to the Fifth Amendment to Purchase and Sale
Agreement. Purchaser hereby acknowledges and agrees that it has reviewed and
approved the terms of each of the executed leases listed on Exhibit A and hereby
ratifies such approval. Purchaser also agrees that it is solely responsible for
the payment of, or reimbursement to NTS of, any and all tenant improvement costs
and leasing commissions (both for outside brokers and for NTS commissions) and
other leasing costs due or to become due in connection with any such leases (for
which estimates only are provided on the attached Exhibit A and which Exhibit A
shall be updated at Closing). Purchaser further acknowledges and agrees that it
will have the benefit of the executed and proposed leases listed on Exhibit A
and that it shall pay and be responsible for the payment, or reimbursement to
NTS, of any and all leasing costs paid or to be paid in connection with such
leases, and for any other leasing costs

4

--------------------------------------------------------------------------------

associated with any leases entered into between the date of the Agreement and
Closing for which Purchaser has given its approval hereunder, or for which
Purchaser gives its approval in the future. Prorations of rental income pursuant
to the terms of the Agreement shall not be affected by any of the approved
leasing costs referred to in this Paragraph 5; provided, however,
notwithstanding the foregoing, Seller hereby agrees that in connection with any
leases listed on Exhibit A and any other leases entered into between the date of
the Agreement and Closing for which Purchaser has given its approval hereunder
or for which Purchaser gives its approval in the future, Seller agrees to credit
Purchaser at Closing, for each such lease that has a term commencing prior to
Closing, with an amount equal to the total estimated cost of all such tenant
improvement costs, leasing commissions (both outside and NTS) and other leasing
costs, amortized in a straight-line over the term of such lease (not including
renewal option periods), and prorated between Seller and Purchaser over the term
of such lease so that Purchaser is credited at Closing with an amount equal to
such costs for the number of days prior to Closing for which the term of such
lease is in effect over the number of days after Closing for which the term of
such lease is to extend under the lease. Both parties acknowledge that these
amounts may be estimates and that the actual amounts expended may be different
from those shown on Exhibit A or that the actual term of the particular lease
may change due to circumstances unforeseen at this time or at the time of
Closing and that there shall be no further recalculation of the amount of such
credits after Closing.

        5.       Updated Rent Roll. Attached as Exhibit B is an updated rent
roll for the Property which shall also be updated as of the Closing Date.

        7.       Capital Costs. Any capital costs relating to the Property which
arise or are incurred or paid by Seller between February 1, 2008 and the Closing
Date shall be paid for and shall be the responsibility of Purchaser; provided,
however, the costs of repair of the heat pump at 1901 Campus Place shall be the
responsibility of Seller. Purchaser also agrees that any renovation of the
bathrooms at Atrium Center shall be at Purchaser’s sole cost and expense.

        8.       Management Agreement. Section 13.1 of the Agreement is amended
to reflect that the “New Management Agreement” as defined therein shall actually
consist of two management agreements as follows: (i) a Management Agreement
between NTS Management Company, an affiliate of Seller, and the Company, naming
NTS Management Company the exclusive manager and leasing agent for the Plainview
Point I and II properties and adjacent parking lot, and the Plainview Point III
property; and (i) a Management Agreement between NTS Management Company, an
affiliate of Seller, and Ascent Properties Acquisition, LLC, an affiliate of
Purchaser which shall, immediately following Closing, be the owner of the Atrium
Center, Blankenbaker Business Center I, Blankenbaker Business Center II, 1901
Campus Place and Plainview Center properties, naming NTS Management Company, as
the exclusive manager and leasing agent for such properties. The Management
Agreement shall be substantially upon the same terms and conditions outlined in
the Agreement and contained in the Management Agreement executed between PB
Office Properties, LLC and NTS Management Company dated as of the 26th day of
September, 2007, which Management Agreement shall be superseded and replaced by
the two new Management Agreements upon execution thereof. In connection with the
execution of the Management Agreements, Purchaser hereby approves the 2008
budgets for the Property which are attached hereto as Exhibit C.

5

--------------------------------------------------------------------------------

        9.        Section 13.3 is hereby amended to reflect Seller’s agreement
that at or prior to Closing, Seller shall deliver updated tenant estoppel
certificates for any previously obtained tenant estoppel certificates that were
required by Purchaser’s lender and for which Purchaser’s lender shall require an
updated estoppel.

        10.        Section 13.5 regarding NTS Center is hereby deleted in its
entirety.

        11.        Section 13.6 of the Agreement regarding the NTS Lease is
hereby deleted in its entirety.

        12.        A new Section 32 is hereby added to the Agreement as follows:

  BBC I and BBC II Parking Easement. At or prior to Closing, Seller shall
provide an amendment to the SHPS Lease affecting Blankenbaker Business Center I,
which amendment shall allow the Seller to grant a temporary parking easement for
up to 44 parking spaces on the Blankenbaker Business Center I parking area for
the use of the BBC II owner and its tenants. Seller agrees to execute at
Closing, a temporary parking easement in favor of the BBC II owner and its
tenants for the use of up to 44 parking spaces on the BBC I parking lot.
Purchaser agrees that the temporary parking easement shall expire and terminate
in the event that Seller, on behalf of itself prior to Closing, or on behalf of
Purchaser following Closing, is successful in obtaining a change to the approved
development plan for Blankenbaker Business Center I and Blankenbaker Business
Center II dated July 23, 1999, which change lowers the number of required
parking spaces for the Blankenbaker Business Center II property by at least 44
spaces.


        13.        There is hereby added to the Agreement a new Section 33 as
follows:

  “NTS Center. Seller and Purchaser, at the insistence of Purchaser, have
removed the NTS Center property from the Property being transferred through the
transfer of the PB Office Properties, LLC Interests to Purchaser under the
Agreement and Seller has reduced the Purchase Price by the sum of $10,075,000.00
(less the agreed upon credit for the tenant improvement allowance for NTS Center
in the amount of $575,000.00 (see below), for a net decrease in Purchase Price
equal to $9,500,000.00). Seller hereby agrees to grant to Purchaser the option
to purchase NTS Center for a purchase price equal to $10,075,000.00 (less the
credit for the tenant improvement allowance for NTS Center in the amount of
$575,000.00 (see below), for a sum equal to $9,500,000.00) (the “NTS Center
Option”) on the terms and conditions set forth herein and in a Purchase Option
Agreement to be executed and delivered by Purchaser at the Closing to occur
under this Agreement, which Purchase Option Agreement shall contain
substantially the same


6

--------------------------------------------------------------------------------

  terms and conditions outlined in this Paragraph 13, and shall be otherwise in
form and substance acceptable to Seller and its counsel. As consideration for
the granting of the NTS Center Option, Purchaser shall deposit with Seller at
the Closing to occur under this Agreement, the sum of One Thousand Dollars
($1000.00) (the “Option Deposit”) as consideration for the granting of the NTS
Center Option by Seller, which Option Deposit shall be held by Seller and, in
the event Purchaser exercises the NTS Center Option and closes on the purchase
of NTS Center on the terms contained herein and in the Option Purchase
Agreement, the Option Deposit shall be applied to the purchase price of NTS
Center at the closing, or if Purchaser fails to exercise the NTS Center Option
for any reason whatsoever, or fails to close on NTS Center after having
exercised the NTS Center Option, Seller shall be entitled to keep the Option
Deposit. In the event Purchaser decides to exercise the NTS Center Option,
Purchaser must do so by delivering to Seller written notice to that effect
within sixty (60) days after the Closing Date under this Agreement (the “Option
Period”). If Purchaser fails to give such notice or if such notice states that
Purchaser does not desire to exercise the NTS Center Option, then Seller shall
be entitled to keep the Option Deposit and the parties shall have no further
obligations under the Option Purchase Agreement except for those which expressly
survive termination thereof. The NTS Center Option shall be a one-time option.
If Purchaser delivers to Seller the written notice required to exercise the NTS
Center Option as provided above, the Option Deposit shall become non-refundable
to Purchaser and Purchaser shall also simultaneously with delivery of such
notice, deliver, by wire transfer to Seller, an additional deposit which shall
become part of the Option Deposit in the amount of Fifty Thousand Dollars
($50,000.00) and the entire Option Deposit shall be non-refundable to Purchaser,
unless there shall be a default by Seller under the Option Purchase Agreement,
but shall be applicable to the Purchase Price at the closing on the NTS Center
Option. In the event Purchaser exercises the NTS Center Option as provided for
herein, Purchaser shall close on NTS Center within thirty (30) days after
delivery to Seller of the written notice required above exercising the NTS
Center Option. All rents on NTS Center will be prorated at the time of the
closing on NTS Center. At closing on NTS Center, Purchaser shall reimburse
Seller for all tenant improvement costs, commissions and other leasing costs for
the First American and Devry leases in NTS Center which are paid or incurred by
Seller prior to the closing on NTS Center, provided Seller agrees to credit
Purchaser for a portion of such costs with such credit being calculated in the
same manner as set forth in Paragraph 5 of this Sixth Amendment


7

--------------------------------------------------------------------------------

  for the leases listed on Exhibit A. Seller shall credit to Purchaser at
closing on NTS Center pursuant to the NTS Center Option, a sum equal to
$575,000.00 to be used to pay tenant improvement costs, concessions, free rent
leasing costs and commissions in connection with vacant space as of the date of
closing at NTS Center. Any leases entered into for NTS Center between February
1, 2008 and the date of the closing on NTS Center by Purchaser pursuant to the
NTS Center Option shall be subject to prorations of lease revenues, taxes,
expenses, tenant improvements, commissions, leasing costs and other expenses as
of the date of closing on NTS Center as provided for in this Agreement,
including application of the credit to Purchaser of a portion of the tenant
improvement costs, leasing commissions and other leasing costs calculated in the
same manner as set forth in Paragraph 5 hereof for the leases listed on Exhibit
A. Purchaser shall be responsible for all tenant improvement costs, commissions
and leasing costs for NTS Center from and after the date of closing on NTS
Center. The lease that currently exists between NTS Development Company, a
Kentucky corporation and affiliate of Seller, (“NTS Tenant”), and Seller, for
approximately 20,368 square feet in NTS Center (which Lease is dated October 31,
1997, as amended) (collectively, the “NTS Lease”) shall be amended by a Seventh
Amendment to NTS Lease to be executed by the NTS Tenant and Purchaser at closing
under the NTS Center Option to: (i) extend the term of the NTS Lease to March
31, 2017; (ii) provide NTS Tenant an early termination option to terminate the
NTS Lease at any time on or after March 31, 2013, by delivering of written
notice of termination at least 180 days prior to March 31, 2013; and (iii)
provide the NTS Tenant with a $50,000.00 tenant improvement allowance to be paid
by Purchaser to the NTS Tenant on the date of closing on the NTS Center Option
and the execution of the Seventh Amendment to NTS Lease (which tenant
improvement allowance shall not be subject to the proration provisions contained
in Paragraph 5 hereof that are applicable to the other tenant improvement
allowances and leasing costs in connection with NTS Center). In return for the
early termination option, Seller agrees that Purchaser shall not be required to
pay a leasing commission to Seller or its affiliates for the extension of the
NTS Lease contained in the Sixth Amendment to NTS Lease or in the Seventh
Amendment to NTS Lease to be delivered at the closing of the NTS Center Option.
Purchaser acknowledges that Seller has agreed to remove NTS Center from the
Property as defined under the Agreement and to grant the NTS Center Option only
because of Purchaser’s request and insistence that it do so, and that one of the
tenants in the Plainview Point I and II property, ITT, is in the process of
considering a move to NTS Center from the Plainview Point I and II property, and
that


8

--------------------------------------------------------------------------------

  Seller has previously negotiated a letter of intent with ITT for space in NTS
Center, which letter of intent has not been executed, and Purchaser hereby
acknowledges and agrees that in the event ITT executes a letter of intent or
lease for space in NTS Center, even if such letter of intent or lease is on
terms different than those contained in the previously negotiated letter of
intent (of which Purchaser has a copy) that Purchaser will not claim or use such
fact to claim a default by Seller or any of its affiliates under this Agreement
or under the new Management Agreements to be entered into as provided for in
Section 13.1 hereof; provided, Seller agrees to provide Purchaser with a copy of
such letter of intent or lease prior to execution thereof so that, in the event
Purchaser exercises the NTS Center Option and closes on NTS Center, such ITT
lease would be considered an approved lease. It is the intention of the parties
that Purchaser waive any claim of breach of duties or self-dealing by Seller in
connection with a proposed ITT lease in NTS Center should Purchaser not exercise
the NTS Center Option hereunder.


        14.        There is hereby added a new Section 34 to the Agreement as
follows:

  Loan to Purchaser. Seller hereby agrees that in connection with the Closing on
the purchase of the PB Office Properties, LLC Interests by Purchaser that Seller
will lend to Purchaser the sum of One Million Dollars ($1,000,000.00) for a term
of three (3) years at a fixed rate of nine percent (9%) per annum to be paid
interest only, on a monthly basis, with a final interest and principal payment
due on or before February 28, 2011. At Closing, Purchaser shall pay a one
percent (1%) loan fee on the face principal amount of the loan, and shall also
pay a one percent (1%) loan fee on the outstanding balance of the loan on each
twelve (12) month anniversary thereof until the loan is paid in full. Such loan
fee shall be paid in advance on an annual basis on the Closing Date and each
anniversary date thereafter without proration.


  At Closing, Purchaser shall cause the Company to execute a promissory note
containing the terms outlined above in form and substance acceptable to Seller
and its counsel (the “Note”). As security and collateral for the loan, Purchaser
shall cause the Company, immediately subsequent to Closing, to grant to Seller a
second mortgage on Plainview Point I and II and the adjacent parking lot and
Plainview Point III, which second mortgage shall be in form and substance
acceptable to Seller and its counsel. The loan shall also be 100% guaranteed by
Mr. Dale J. Boden, President of B F Capital, Inc., Manager of Purchaser pursuant
to a Guaranty Agreement to be executed at Closing by Dale J. Boden.


9

--------------------------------------------------------------------------------

        15.       COUNTERPARTS. This Amendment may be signed in multiple
counterparts, and, when counterparts are executed by all parties, such
counterparts shall be deemed an original instrument.

        16.       RATIFICATION. The parties agree that except as expressly
amended or modified above, the Agreement shall remain in full force and effect.

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first written above.

              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
         Delaware corporation, its Managing
         General Partner
 
By:   /s/ Brian F. Lavin               
         Name: Brian F. Lavin
         Title: PRES/CEO
Date: 2/15/2008 ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
 
By:   BF Capital, Inc., a Kentucky
         corporation, its Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President
Date: 2/15/08

10

--------------------------------------------------------------------------------

        Land America/Commonwealth Land Title Insurance Company, the “Escrow
Agent” named herein, hereby agrees to dispose of the Deposit as described in the
foregoing Amendment.

LANDAMERICA/COMMONWEALTH LAND
TITLE INSURANCE COMPANY

By:    /s/ Vincent Biller                  
Authorized Officer

("Escrow Agent")



11

--------------------------------------------------------------------------------


SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT

        THIS SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is
made and entered into as of the 29th day of April, 2008, by and between: (i) NTS
REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Seller”), and (ii) ASCENT PROPERTIES, LLC, a Kentucky limited
liability company with principal office and place of business at 333 East Main
Street, Suite 310, Louisville, Kentucky 40202 (“Purchaser”).


RECITALS:

        A.     Seller and Purchaser have previously entered into that certain
Purchase and Sale Agreement dated as of August 1, 2007, as amended pursuant to
that certain Amendment to Purchase and Sale Agreement dated as of August 14,
2007, as further amended pursuant to that certain Second Amendment to Purchase
and Sale Agreement dated as of September 21, 2007, as further amended pursuant
to that certain Third Amendment to Purchase and Sale Agreement dated as of
September 26, 2007, as further amended pursuant to that certain Fourth Amendment
to Purchase and Sale Agreement dated as of October 3, 2007, as further amended
pursuant to that certain Fifth Amendment to Purchase and Sale Agreement dated as
of October 23, 2007, as further amended pursuant to that certain Sixth Amendment
to Purchase and Sale Agreement dated as of February 1, 2008 (collectively, the
“Agreement”), pertaining to the sale of 100% of the membership interests in PB
Office Properties, LLC, a Kentucky limited liability company (the “Company”).

        B.     The parties now desire to amend the Agreement as provided herein.

        C.     Certain defined terms used herein shall have the same meaning
ascribed to them in the Agreement.


AGREEMENT:

        NOW, THEREFORE, the parties hereby agree as follows:

        1.       Amendment. Section 34 of the Agreement entitled “Loan to
Purchaser” is hereby deleted in its entirety and is of no further force or
effect.

        2.       COUNTERPARTS. This Amendment may be signed in multiple
counterparts, and, when counterparts are executed by all parties, such
counterparts shall be deemed an original instrument.

        3.       RATIFICATION. The parties agree that except as expressly
amended or modified above, the Agreement shall remain in full force and effect.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first written above.






              "SELLER"               "PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
Partnership 
 
By:   NTS Realty Capital, Inc. a
         Delaware corporation, its Managing
         General Partner
 
By:   /s/ Neil A. Mitchell               
         Name: Neil A. Mitchell
         Title: SVP
Date: 4/29/2008 ASCENT PROPERTIES, LLC, a Kentucky
limited liability company
 
By:   BF Capital, Inc., a Kentucky
         corporation, its Manager
 
By:   /s/ Dale Boden               
         Name: Dale Boden
         Title: President
Date: 4/29/08

2

--------------------------------------------------------------------------------